

Exhibit 10.9










OCV FUND I, L.P.
SECOND AMENDED AND RESTATED LIMITED PARTNERSHIP
AGREEMENT


 








































--------------------------------------------------------------------------------




Table of Contents
Page
ARTICLE 1    NAME, PURPOSE AND OFFICES OF PARTNERSHIP                1
1.1    Name                                            1
1.2    Purpose                                            1
1.3    Principal Offices                                    1
1.4    Registered Agent and Office                                2
ARTICLE 2    TERM OF PARTNERSHIP                                2
2.1    Term                                            2
2.2    Events Affecting a Member of the General Partner                    2
2.3    Events Affecting a Limited Partner of the
Partnership                    2
2.4    Events Affecting the General Partner                            2
2.5    Removal of the General Partner                                2
2.6    Withdrawal of Initial Limited Partner                            3
ARTICLE 3    NAME AND ADMISSION OF PARTNERS                        3        
3.1    Schedule of Partners                                    3
3.2    Admission of Additional Partners                            4
ARTICLE 4    CAPITAL ACCOUNTS, CAPITAL CONTRIBUTIONS AND NONCONTRIBUTING
PARTNERS 5
4.1    Capital Accounts                                    5
4.2    Capital Contributions of the Limited Partners                        5
4.3    Capital Contributions of the General Partner                        7
4.4    Noncontributing Partners                                7
4.5    Suspension Period                                    11
ARTICLE 5    PARTNERSHIP ALLOCATIONS                            11
5.1    Allocation of Profit or Loss                                11
5.2    Reallocation of Contingent Losses                            13
5.3    Regulatory Allocations                                    13




--------------------------------------------------------------------------------




5.4    Income Tax Allocations                                    14
ARTICLE 6    MANAGEMENT FEE; PARTNERSHIP EXPENSES                    14
6.1    Management Fee                                    14
6.2    Expenses                                        16
ARTICLE 7    WITHDRAWALS BY AND DISTRIBUTIONS TO THE PARTNERS            17
7.1    Interest                                            17
7.2    Withdrawals by the Partners                                17
7.3    Partners’ Obligation to Repay or Restore                        17
7.4    Tax Distributions                                    17
7.5    Discretionary Distributions                                18
7.6    Withholding Obligations                                19
ARTICLE 8    MANAGEMENT DUTIES AND RESTRICTIONS                    20
8.1    Management                                        20
8.2    No Control by the Limited Partners; No Withdrawal                    20
8.3    Existing Funds; Successor Funds; Other Activities and Investment
Opportunities        21
8.4    Investment Restrictions                                    23
ARTICLE 9    INVESTMENT REPRESENTATION AND TRANSFER OF PARTNERSHIP
INTERESTS    25
9.1    Investment Representation of the Limited Partners                    25
9.2    Qualifications of the Limited Partners                            25
9.3    Transfer by General Partner                                25
9.4    Transfer by Limited Partner                                25
9.5    Requirements for Transfer                                26
9.6    Substitution as a Limited Partner                            27
ARTICLE 10    DISSOLUTION AND LIQUIDATION OF THE PARTNERSHIP                28
10.1    Extension of Partnership Term                                28
10.2    Early Termination of the Partnership                            28




--------------------------------------------------------------------------------




10.3    Winding Up Procedures                                    28
10.4    Payments in Liquidation                                    29
10.5    Return of Excess Distributions                                29
ARTICLE 11    FINANCIAL ACCOUNTING, REPORTS AND MEETINGS                30
11.1    Financial Accounting; Fiscal Year                            30
11.2    Supervision; Inspection of Books                            30
11.3    Quarterly Reports                                    30
11.4    Annual Report; Financial Statements of the
Partnership                    31
11.5    Tax Returns                                        31
11.6    Tax Matters Partner; Partnership Representative                    31
11.7    Website Based Reporting                                33
ARTICLE 12    VALUATION AND ADVISORY COMMITTEE                    33
12.1    Valuation                                        33
12.2    Advisory Committee                                    34
ARTICLE 13    REGULATED PARTNERS                                35
13.1    ERISA Partners                                        35
13.2    Governmental Plan Partners                                36
13.3    Private Foundation Partners                                36
13.4    Bank Holding Company Act Partners                            37
ARTICLE 14    CERTAIN DEFINITIONS                                37
14.1    Accounting Period                                    37
14.2    Adjusted Asset Value                                    37
14.3    Affiliate                                            38
14.4    Capital Account                                        38
14.5    Capital Commitment; Committed Capital                        38
14.6    Carry Percentage                                    38




--------------------------------------------------------------------------------




14.7    Code                                            38
14.8    Deemed Gain or Deemed Loss                                39
14.9    Fee Date                                        39
14.10    Final Closing Date                                    39
14.11    Idle Funds Income                                    39
14.12    Investment Period                                    39
14.13    Management Fee Percentage                                39
14.14    Marketable; Marketable Securities; Marketability                    39
14.15    Nonmarketable Securities                                39
14.16    Partnership Expenses                                    39
14.17    Partnership Percentage                                    39
14.18    Percentage in Interest; Majority in Interest                        40
14.19    Person                                            40
14.20    Portfolio Company                                    40
14.21    Prime Rate                                        40
14.22    Principals                                        40
14.23    Profit or Loss                                        40
14.24    Securities                                        41
14.25    Securities Act                                        41
14.26    Subscription Agreement                                    41
14.27    Treasury Regulations                                    41
ARTICLE 15    OTHER PROVISIONS                                41
15.1    Governing Law                                        41
15.2    Limitation of Liability of the Limited
Partners                        41
15.3    Exculpation                                        42
15.4    Indemnification                                        42
15.5    Arbitration                                        45
15.6    Execution and Filing of Documents                            46
15.7    Other Instruments and Acts                                46




--------------------------------------------------------------------------------




15.8    Binding Agreement                                    46
15.9    Notices; Electronic Transmission of Reports                        46
15.10    Power of Attorney                                    46
15.11    Amendment                                        47
15.12    Entire Agreement                                    48
15.13    Titles; Subtitles                                        48
15.14    Partnership Name                                    48
15.15    Confidentiality                                        48
15.16    Liability for Third Party Reports                                51
15.17    Anti-Money Laundering                                 51
15.18    Partnership Legal Matters                                51
 






































--------------------------------------------------------------------------------


















Index of Defined Terms
Accounting Period                                    14.1
Act                                            Preamble
Activation Date                                        4.2(a)
Additional Partners                                     3.2(b)
Adjusted Asset Value                                    14.2
Administrator                                        15.5(a)
Advisers Act                                        8.1(b)
Advisory Committee                                    12.2
Affected Parties                                        15.15(a)
Affiliate                                            14.3
Affiliates Fund                                        8.3(b)
Agreement                                        Preamble
Applicable Tax Rate                                    7.4
Arbitration                                        15.5(a)
Arbitrator                                        15.5(a)
BHC Partner                                        13.4
Capital Account                                        14.4
Capital Commitment                                    14.5
Carry Percentage                                    14.6
Claim                                            15.5(a)
Code                                            14.7




--------------------------------------------------------------------------------




Co-Investment Fund                                    8.3(d)
Co-Investment Opportunity                                8.3(d)
Committed Capital                                    14.5
Company Act                                        8.3(c)
Confidential Information                                15.15(a)
Contingent Loss                                        5.2(a)
Cooley                                            15.18(a)
Covered Persons                                    15.3
Deemed Gain                                        14.8
Deemed Loss                                        14.8
Defaulting Limited Partner                                4.4(b)
Default Notice                                        4.4(b)
Delaware Arbitration Act                                15.5(f)
DOL Regulations                                    4.2(b)
ERISA                                            9.5(a)(iv)
ERISA Partner                                        13.1(a)
FATCA                                            7.6(c)
Fee Date                                        14.9
Final Closing Date                                    14.10
FOIA Limited Partner                                    15.15(d)
Foreign Entity                                        8.4(i)
Fully Invested                                        8.3(a)
Fund Level Information                                    15.15(d)
GAAP                                            11.1
General Partner                                        Preamble
Governmental Plan Partner                                13.2
GP Group                                        8.3(d)
Idle Funds Income                                    14.11
Indemnified Parties                                    15.4(a)




--------------------------------------------------------------------------------




Initial Closing Date                                    2.6
Interest Charge                                        3.2(c)
Internal Dispute                                        15.4(a)
Investment Period                                    14.12
Limited Partners                                    Preamble
Loss                                            14.23
Majority in Interest                                    14.18
Management Company                                    8.1(b)
Management Fee                                    6.1(a)
Management Fee Percentage                                14.13
Management Fee Savings                                6.1(d)
Marketable                                        14.14
Marketability                                        14.14
Marketable Securities                                    14.14
NASDAQ                                        12.1(a)(i)
Nonmarketable Securities                                14.15
Optionees                                        4.4(b)(vi)
Optionor                                        4.4(b)(vi)
Parallel Funds                                        8.3(b)
Partner(s)                                        3.1
Partnership                                        Preamble
Partnership Expenses                                    14.16
Partnership Legal Matters                                15.18(b)
Partnership Percentage                                    14.17
Partnership Representative                                11.6(b)
Payback                                        7.5(a)(i)
Percentage in Interest                                    14.18
Person                                            14.19
Pooled Vehicle Partner                                    15.15(e)




--------------------------------------------------------------------------------




Portfolio Company                                    14.20
Portfolio Confidential Information                            15.15(e)
Prime Rate                                        3.2(c)/14.21
Prior Agreement                                    Preamble
Principals                                        14.22
Private Foundation Partner                                13.3
Profit                                            14.23
Qualified Purchaser Fund                                8.3(c)
Qualified Purchaser Limited Partner                            8.3(c)(i)
Regulatory Allocations                                    5.3(a)
Remaining Portion                                    4.4(b)(vi)(2)
Reporting Site                                        11.7
Securities                                        14.24
Securities Act                                        14.25
Side Funds                                        8.3(b)
Subject Reports                                        11.7
Successor Fund                                        8.3(a)
Subscription Agreement                                14.26
Suspension Event                                    4.5(b)
Suspension Event Notice                                4.5(b)
Tax Payments                                        7.6(a)
Termination Date                                    2.1
Transfer Expenses                                    9.5(b)
Treasury Regulations                                    14.27
Trigger Event                                        2.5(c)
VCOC                                            4.2(b)
VCOC Notice                                        4.2(b)








--------------------------------------------------------------------------------


















OCV FUND I, L.P.
SECOND AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT
THIS SECOND AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT (this
“Agreement”) is made and entered into as of January 19, 2018, by and among OCV I
GP, LLC, a Delaware limited liability company (the “General Partner”), and each
of those persons admitted as limited partners from time to time (the “Limited
Partners”), who hereby amend and restate the Amended and Restated Limited
Partnership Agreement, dated October 19, 2016, of OCV FUND I, L.P., a Delaware
limited partnership (the “Partnership”), in accordance with the provisions of
the Delaware Revised Uniform Limited Partnership Act, as amended (the “Act”), to
read entirely as follows:
WITNESSETH
WHEREAS, the Partnership was formed under the Act pursuant to a Certificate of
Limited Partnership filed with the Secretary of State of the State of Delaware
on September 8, 2016 and was originally governed by the Limited Partnership
Agreement of the Partnership dated as of September 8, 2016 (the “Original
Agreement”);
WHEREAS, the Original Agreement was amended and restated by the Amended and
Restated Limited Partnership Agreement of the Partnership, dated as of October
19, 2016 (the “Prior Agreement”) in connection with the initial closing of the
Partnership;
WHEREAS, the initial closing date of the Partnership occurred on October 19,
2016 (the “Initial Closing Date”); and
WHEREAS, the parties hereto desire to enter into this Second Amended and
Restated Limited Partnership Agreement of the Partnership to make the
modifications hereinafter set forth.
NOW THEREFORE, in consideration of the mutual promises and agreements herein
made and intending to be legally bound hereby, the parties hereto agree to amend
and restate the Prior Agreement in its entirety to read as follows:
ARTICLE 1
NAME, PURPOSE AND OFFICES OF PARTNERSHIP




--------------------------------------------------------------------------------




1.1    Name. The name of the Partnership is OCV Fund I, L.P. The affairs of the
Partnership shall be conducted under the Partnership name, or such other name as
the General Partner may, in its discretion, determine.
1.2    Purpose. The primary purpose of the Partnership is to provide a limited
number of select investors with the opportunity to realize long-term
appreciation from public and private companies, with a particular focus on the
technology and life science industries. The general purposes of the Partnership
are to buy, sell, hold and otherwise invest in Securities of every kind and
nature and rights and options with respect thereto, including, without
limitation, stock, notes, bonds, debentures and evidence of indebtedness; to
exercise all rights, powers, privileges and other incidents of ownership or
possession with respect to Securities held or owned by the Partnership; to enter
into, make and perform all contracts and other undertakings; and to engage in
all activities and transactions as may be necessary, advisable or desirable to
carry out the foregoing.
1.3    Principal Offices. The principal office of the Partnership shall be at
4700 Wilshire Blvd., Los Angeles, California 90010, or such other place or
places in the United States as the General Partner may from time to time
designate, and the General Partner is authorized to amend the Certificate of
Limited Partnership of the Partnership to reflect the foregoing, without the
consent of any other Partner or other Person being required.
1.4    Registered Agent and Office. The name of the registered agent for service
of process of the Partnership and the address of the Partnership’s registered
office in the State of Delaware shall be Corporation Service Company, 2711
Centerville Road, Suite 400, Wilmington, Delaware 19808, or such other agent or
office in the State of Delaware as the General Partner may from time to time
designate, and the General Partner is authorized to amend the Certificate of
Limited Partnership of the Partnership to reflect the foregoing without the
consent of any other Partner or other Person being required.
ARTICLE 2
TERM OF PARTNERSHIP
2.1    Term. The term of the Partnership commenced upon the date of the filing
of the Certificate of Limited Partnership of the Partnership with the office of
the Secretary of State of the State of Delaware and shall continue until the
tenth anniversary of the Activation Date (as defined in paragraph 4.2(a)) (the
“Termination Date”), unless extended pursuant to paragraph 10.1 or sooner
dissolved as provided in paragraph 10.2.
2.2    Events Affecting a Member of the General Partner. The death, temporary or
permanent incapacity, insanity, incompetency, retirement, bankruptcy, expulsion,
resignation, withdrawal or removal, liquidation, dissolution, reorganization,
merger, sale of all or substantially all the stock or assets of, or other change
in the ownership or nature of, any member of the General Partner shall not, in
and of itself, dissolve the Partnership.
2.3    Events Affecting a Limited Partner of the Partnership. The death,
temporary or permanent incapacity, insanity, incompetency, bankruptcy,
expulsion, resignation, withdrawal or removal, liquidation, dissolution,
reorganization, merger, sale of all or substantially all the stock or assets of,
or other change in the ownership or nature of, a Limited Partner shall not, in
and of itself, dissolve the Partnership.




--------------------------------------------------------------------------------




2.4    Events Affecting the General Partner. Except as provided in paragraph
10.2 and to the fullest extent permitted by law, the bankruptcy, expulsion,
resignation, withdrawal or removal, liquidation, dissolution, reorganization,
merger, sale of all or substantially all the stock or assets of, or other change
in the ownership or nature of, the General Partner shall not, in and of itself,
constitute an “event of withdrawal” of the General Partner under the Act, and
upon the happening of any such event, the affairs of the Partnership shall be
continued without dissolution by the General Partner or any successor entity
thereto.
2.5    Removal of the General Partner.
(a)    Promptly following a Trigger Event (as defined below), the General
Partner shall provide written notice to the Limited Partners of the Trigger
Event, and at the election of Sixty-Six and Two-Thirds Percent (66 2/3%) in
Interest of the Limited Partners, pursuant to a written vote occurring during
any time during the ninety (90) day period following such notice to the Limited
Partners, the General Partner may be removed from its capacity as the general
partner of the Partnership.
(b)    In the event of the removal of the General Partner pursuant to paragraph
2.5(a), the Limited Partners, acting by Sixty-Six and Two-Thirds Percent (66
2/3%) in Interest of the Limited Partners, shall be entitled to appoint a
replacement general partner of the Partnership and thereafter the removed
General Partner shall not be entitled to have any rights or powers of a general
partner; provided, however, that the removed General Partner and any Indemnified
Party shall remain entitled to exculpation and indemnification pursuant to
paragraphs 15.3 and 15.4 hereof with respect to any matter arising prior to or
out of events or circumstances existing prior to the General Partner’s removal.
Such successor general partner will and is hereby authorized to continue the
Partnership and exercise the rights, powers and obligations hereunder of the
General Partner and, upon execution of a written acceptance of this Agreement
shall be deemed admitted to the Partnership as a General Partner immediately
prior to the removal of the prior general partner. The removed General Partner
shall no longer be required to make additional capital contributions pursuant to
paragraph 4.3 hereof. The removed General Partner’s interest shall be converted
to that of a non-voting Limited Partner, and the removed General Partner shall
be entitled thereafter to seventy-five percent (75%) of the allocations and
distributions to which it would otherwise be entitled to receive had it not been
removed when, as and if such allocations and distributions are made, in respect
of all activities of and investments by the Partnership that occurred prior to
the effective date of removal, subject to its repayment obligation with respect
to such activities and investments under paragraph 10.5. The removed General
Partner shall not be entitled to receive any payments of management fee that
first become payable pursuant to paragraph 6.1 after the date of its removal.
(c)    For purposes of this paragraph 2.5, a “Trigger Event” shall have occurred
if the General Partner or any Principal is (i) convicted of, or pleads guilty or
nolo contendere to (A) any felony involving fraud, embezzlement,
misappropriation of funds or any other act involving material improper personal
benefit against the Partnership or its assets, or (B) any willful and material
violation of any federal securities law that results in a material adverse
effect to the Limited Partners that remains uncured for sixty (60) days
following the date on which the General Partner receives written notice of such
violation, or (ii) found by a court of competent jurisdiction or by a binding
arbitration to have engaged in conduct constituting gross negligence or willful
misconduct in connection with the performance of their obligations under this
Agreement.; provided, however, that a Trigger Event shall be deemed not to have
occurred with respect to clause (ii) above if, in the case of acts by an
employee (for the avoidance of doubt, other than a Principal)




--------------------------------------------------------------------------------




or other representative of the General Partner, the offending party is removed
as an employee and/or other representative of the General Partner within thirty
(30) days of the General Partner’s determination that such party had engaged in
conduct that would otherwise have given rise to a Trigger Event and the
Partnership has been made whole for any direct losses solely attributable to
such offending party, if any; provided that the General Partner shall use
reasonable diligence to ensure discovery of all “Trigger Events”.






ARTICLE 3
NAME AND ADMISSION OF PARTNERS
3.1    Schedule of Partners. Each Limited Partner being admitted to the
Partnership on the date hereof shall be deemed admitted to the Partnership as a
limited partner of the Partnership upon its execution and delivery (by or on
behalf of such Person) of a counterpart of this Agreement and the acceptance
thereof by the General Partner. The name and address of the General Partner and
the Limited Partners (hereinafter the General Partner and Limited Partners shall
be referred to collectively as the “Partners” and each individually as a
“Partner”), the amount of each Partner’s Capital Commitment to the Partnership
and such Partner’s Partnership Percentage shall be maintained as part of the
Partnership’s books and records on a schedule of partners in the Partnership’s
principal office. The General Partner shall, without the necessity of obtaining
the consent of any other Partner, cause the books and records of the Partnership
to be amended from time to time to reflect the admission of any new Partner, the
withdrawal, partial withdrawal or substitution of any Partner, the transfer of
interests among Partners, receipt by the Partnership of notice of any change of
address of a Partner, or the change in any Partner’s Capital Commitment or
Partnership Percentage. A confidential copy of the schedule of partners shall be
kept on file at the principal office of the Partnership. Upon the request of any
Limited Partner, the General Partner shall provide such Limited Partner with a
version of the most recent schedule of partners disclosing only the
Partnership’s Committed Capital, the General Partner’s Capital Commitment and
such Limited Partner’s Capital Commitment and Partnership Percentage.
3.2    Admission of Additional Partners.
(a)    Except as provided in paragraphs 3.2(b), 4.4(b)(vi) and 9.6, an
additional Person may be admitted as a Partner only with the consent of the
General Partner and a Majority in Interest of the Limited Partners.
(b)    Notwithstanding paragraph 3.2(a), one or more Persons may be admitted to
the Partnership as additional Limited Partners (“Additional Partners”) or
existing Limited Partners may increase their Capital Commitments (such existing
Limited Partners are referred to herein as Additional Partners for purposes of
this Agreement to the extent of such Capital Commitment increase) with the
consent of only the General Partner on or before December 31, 2017; provided
that after such admission (or Capital Commitment increase), the amount of
aggregate capital committed to the Partnership and all Parallel Funds does not
exceed three hundred million dollars ($300,000,000).




--------------------------------------------------------------------------------




(c)    Each Person who is to be admitted as an Additional Partner to the
Partnership pursuant to this Agreement shall accede to this Agreement, and shall
be admitted to the Partnership as a Limited Partner upon executing and
delivering to the Partnership (i) a Subscription Agreement or other written
document providing for such admission or Capital Commitment increase, (ii) a
counterpart signature page to this Agreement or other written document as the
General Partner deems appropriate in order for such Additional Partner to become
bound by the terms of this Agreement, neither of which shall require the consent
or approval of any other Partner, and (iii) unless waived by the General Partner
in its sole discretion, pay simple interest with respect to the amount described
in paragraph 3.2(d), at an annual rate equal to the floating commercial rate of
interest published in the Wall Street Journal (or its successors) as its prime
rate (the “Prime Rate”) as of the date of such Partner’s admission plus four
percent (4%), for the period of time from the date each such capital
contribution would have been due through the date of payment (an “Interest
Charge”). Limited Partners admitted to the Partnership after the Initial Closing
Date will not be entitled to share in any Idle Funds Income accruing prior to or
contemporaneously with their admission date. An Interest Charge shall not be
treated as a capital contribution by the additional person admitted as a Partner
but rather shall be allocable as Idle Funds Income to the Partners in proportion
to their respective Partnership Percentages during the applicable periods.
(d)    Each such Additional Partner shall contribute, on or after the date of
its admission or the acceptance by the General Partner of its Capital Commitment
increase, the same percentage of its Capital Commitment or its Capital
Commitment increase, as the case may be, as has been contributed by the Limited
Partners of the Partnership admitted prior to such date.
(e)    Upon the admission or Capital Commitment increase of any Additional
Partner pursuant to this paragraph 3.2, the General Partner may, in its sole
discretion, make a special distribution of all or a portion of the contribution
of capital made by such Additional Partner pursuant to paragraph 3.2(d). Such
distribution shall be made to all Partners in accordance with Partnership
Percentages (as adjusted to reflect the admission of such Additional Partner),
shall be deemed to be a return of capital to such Partners (and shall not be
treated as a distribution for purposes of paragraph 4.2(d)(ii)), shall be added
back to the unfunded Capital Commitments of such Partners and shall be subject
to a capital call by the General Partner pursuant to paragraph 4.2(a).
ARTICLE 4
CAPITAL ACCOUNTS, CAPITAL CONTRIBUTIONS
AND NONCONTRIBUTING PARTNERS
4.1    Capital Accounts. An individual Capital Account shall be maintained for
each Partner.
4.2    Capital Contributions of the Limited Partners.
(a)    Each Limited Partner shall contribute capital to the Partnership in cash
as requested by the General Partner upon fifteen (15) business days’ prior
written notice. The due date of the initial capital call of the Partnership
shall be referred to as the “Activation Date.” Each capital contribution shall
be made in accordance with Partnership Percentages. Notwithstanding anything in
the foregoing to the contrary, no Limited Partner shall be required to
contribute any capital following the Investment Period, except as may be
necessary for (1) Partnership Expenses and the payment of the Management Fee
pursuant to Article 6; (2) completion of transactions with respect to which the
Partnership has entered into a binding commitment or which were in process prior
to the expiration of the Investment Period; (3)




--------------------------------------------------------------------------------




follow-on investments in the Securities of issuers in which the Partnership
holds a pre-existing interest as of the date of such proposed follow-on
investment; provided that the aggregate amount of capital invested in such
follow-on investments shall not exceed forty percent (40%) of aggregate Capital
Commitments; and (4) fulfillment of indemnification obligations to the
Partnership, including, but not limited to, such Limited Partner’s obligations
pursuant to paragraph 4.2(d). As soon as reasonably practicable following the
Investment Period, the General Partner shall provide the Advisory Committee with
a list of any binding commitments or transactions in process referenced in
clause (2) above, where any such transaction has not been completed as of the
end of the Investment Period. All capital contributions from the Limited
Partners shall be made to the Partnership by wire transfer or other transfer of
immediately available U.S. funds on or before the relevant due date to the
account designated for such purpose. In no event shall any Limited Partner be
required to contribute capital in an aggregate amount in excess of its Capital
Commitment. Notwithstanding anything contained herein to the contrary, the
General Partner may accept capital contributions from a Limited Partner in an
amount that exceeds the amount requested by the General Partner. For the
avoidance of doubt, the amount of capital contributed by a Limited Partner in
excess of the amount of capital that such Limited Partner would have contributed
pursuant to this paragraph had such Limited Partner contributed capital as
requested by the General Partner shall be considered as an advance fulfillment
of the eventual obligation of such Limited Partner to contribute capital to the
Partnership and shall not accrue interest. Any such advanced amounts shall not
(a) be treated as a capital contribution available to the Partnership until such
time as such amounts would have been requested by the General Partner pursuant
to the terms of this Agreement, or (b) be deemed delivered to the Partnership
for purposes of the right of such Limited Partner to any allocations or
distributions pursuant to the terms of this Agreement, and the General Partner
may make any other necessary adjustments, in good faith, to further the intended
economic arrangement with respect to such advanced amounts.
(b)    Notwithstanding paragraph 4.2(a) to the contrary, with respect to the
Partnership’s initial request for capital contributions under paragraph 4.2, in
the event that the sum of the Capital Commitments of all ERISA Partners (as
defined in paragraph 13.1(a)) together equals or exceeds twenty-five percent
(25%) of the Capital Commitments of all Limited Partners, then no ERISA Partner
shall be required to contribute capital pursuant to this Agreement until such
time as the General Partner shall have delivered notice (the “VCOC Notice”), to
such ERISA Partner to the effect that the Partnership’s first portfolio company
investment has qualified or will qualify upon its closing as a “venture capital
investment” within the meaning of the U.S. Department of Labor regulations (“DOL
Regulations”) such that the Partnership will qualify as a “venture capital
operating company” (a “VCOC”) under applicable DOL Regulations. In the event
that an ERISA Partner has not received the VCOC Notice prior to the date on
which any capital contribution would otherwise be due under paragraph 4.2(a),
such ERISA Partner shall pay such capital contribution into an interest-bearing
escrow account designated by the General Partner. The terms of any such escrow
account shall be reasonably satisfactory to such ERISA Partner and in compliance
with ERISA (as defined in paragraph 9.5(a)(iv)) (including Dept. of Labor Adv.
Op. 95-04A). Upon delivery of the VCOC Notice, all amounts in the escrow account
shall be delivered to the Partnership in fulfillment of the ERISA Partner’s
obligation under paragraph 4.2(a), and (ii) all income earned on amounts
contributed to such escrow account shall be returned to the ERISA Partners pro
rata according to their respective capital contributions to such escrow account.
(c)    The General Partner may, in its sole discretion, return to the Partners
all or a portion of any cash capital contribution intended for a proposed
investment that is not consummated as anticipated, or applied




--------------------------------------------------------------------------------




to the payment or reimbursement of expenses, or any other purpose, pro rata in
accordance with their respective capital contributions; provided that such
returned capital shall not otherwise be treated as a distribution under this
Agreement and shall be added back to the unfunded Capital Commitments of such
Partners and be subject to a capital call by the General Partner pursuant to
paragraph 4.2(a).
(d)    (i) If, in the sole discretion of the General Partner, Partnership assets
are insufficient to fulfill any liability or obligation of the Partnership
(including, but not limited to, any indemnification obligation of the
Partnership pursuant to paragraph 15.4), prior to the termination of the
Partnership the General Partner may require each Partner to contribute capital
to the Partnership in an amount up to such Partner’s unfunded Capital
Commitment, if any.
(ii)    If, in the sole discretion of the General Partner, Partnership assets
remain insufficient to fulfill any indemnification obligations or liabilities of
the Partnership pursuant to paragraph 15.4 following the contribution to the
Partnership of the maximum amount permitted by paragraph 4.2(d)(i), the General
Partner may recall distributions previously made to the Partners solely for the
purpose of fulfilling or satisfying such an obligation or liability. The
obligation to recontribute distributions under this paragraph 4.2(d)(ii) shall
be applied pro rata in proportion to the amount such obligation or liabilities
would have reduced the distributions received by the Partners pursuant to this
Agreement had such obligations or liabilities been incurred by the Partnership
prior to the time such distributions were made (in each case, with any in kind
distributions valued as of the date of distribution). In no event shall any
Limited Partner be required to contribute capital pursuant to this paragraph
4.2(d)(ii) in an amount in excess of the lesser of (1) distributions previously
received by such Partner (or such Partner’s predecessor in interest) from the
Partnership (and not previously returned to the Partnership by such Partner
pursuant to this Agreement or otherwise), and (2) twenty-five percent (25%) of
such Partner’s Capital Commitment. In no event will the General Partner be
permitted to recall any amounts distributed after the date two (2) years from
the date of final liquidation of the Partnership.
4.3    Capital Contributions of the General Partner. The General Partner shall
have an aggregate Capital Commitment to the Partnership and the Parallel Funds
equal to at least one percent (1%) of the aggregate Capital Commitments of all
Partners payable on the same schedule and in the same proportions as the Limited
Partners’ capital contributions are made. Each capital contribution made by the
General Partner shall be made in cash.
4.4    Noncontributing Partners.
(a)    The Partnership shall be entitled to enforce the obligations of each
Limited Partner to make the contributions to capital set forth in paragraph 4.2
or this paragraph 4.4, and the Partnership shall have all remedies available at
law or in equity if any such contribution is not so made. Such Limited Partner
shall pay all costs and expenses incurred by the Partnership in connection with
such Limited Partner’s failure to make a capital contribution, including,
without limitation, attorneys’ fees and all fees and expenses incurred in
connection with any legal proceeding relating to the failure of such Limited
Partner to make such a contribution.
(b)    Additionally, without in any way limiting any remedy that the Partnership
may pursue pursuant to paragraph 4.4(a), should any Limited Partner fail to make
any of the capital contributions required of it under this Agreement, such
Limited Partner shall be in default (a “Defaulting Limited Partner”). In the
event of such default, the General Partner may, in its sole discretion, elect to
enforce one or more of the provisions of this paragraph 4.4(b) in connection
with such a default, to which each Limited Partner




--------------------------------------------------------------------------------




hereby expressly consents, provided such default shall have continued uncured
for ten (10) or more days after delivery of the Default Notice described in the
following sentence. The General Partner shall deliver written notice to such
Defaulting Limited Partner if it determines to utilize one or more of the powers
set forth in paragraph 4.4(a) or this paragraph 4.4(b) (a “Default Notice”). If
the default shall have continued uncured for ten (10) or more days after
delivery of the Default Notice, the Defaulting Limited Partner may not make any
additional contributions of capital against such Defaulting Limited Partner’s
Capital Commitment (other than to fund the Management Fee and Partnership
Expenses, which contribution such Defaulting Limited Partner shall be required
to make notwithstanding its failure to make a required capital contribution)
without the written consent of the General Partner, which consent may be granted
or denied in the sole discretion of the General Partner.
(i)    The General Partner may waive, in whole or in part, the requirement of
payment with respect to any due and unpaid capital contributions by a Defaulting
Limited Partner pursuant to this Agreement and reduce such Defaulting Limited
Partner’s Capital Commitment and Partnership Percentage accordingly.
(ii)    The General Partner may extend the time for payment for a Defaulting
Limited Partner of any due and unpaid capital contributions by such Defaulting
Limited Partner pursuant to this Agreement.
(iii)    The General Partner may declare the entire amount of a Defaulting
Limited Partner’s then unfunded Capital Commitment to be immediately due and
payable.
(iv)    On behalf of the Partnership, the General Partner may enforce, by
appropriate legal proceedings, the Defaulting Limited Partner’s obligation to
make payment on the amount of any due and unpaid capital contributions by such
Defaulting Limited Partner pursuant to this Agreement or to pay the entire
amount of such Defaulting Limited Partner’s then unfunded Capital Commitment.
(v)    Should the General Partner, in its sole discretion, elect to exercise the
provisions of this paragraph 4.4(b)(v), such Defaulting Limited Partner shall
pay all expenses incurred or anticipated to be incurred by the Partnership in
connection with the default and interest on the amount of the unpaid
contribution to the Partnership then due at the Prime Rate plus four percent
(4%) per annum (or if less, the highest rate permitted by applicable law), such
interest to accrue from the date the contribution to the Partnership was
required to be made pursuant to this Agreement until the date the contribution
is made by such Defaulting Limited Partner, unless such payment is waived by the
General Partner. The accrued interest shall be paid by the Defaulting Limited
Partner to the Partnership upon payment of such contribution. The accrued
interest so paid shall not be treated as an additional contribution to the
capital of the Partnership, but shall be deemed to be income to the Partnership;
provided that such income shall not be allocated to the Capital Account of the
Defaulting Limited Partner. Until such time as the unpaid contribution and
accrued interest thereon shall have been paid by the Defaulting Limited Partner,
the General Partner may elect to withhold any or all distributions to be made to
such Defaulting Limited Partner pursuant to Article 7 or Article 10 and recover
any such unpaid contribution and accrued interest thereon by set off against any
such distribution withheld.
(vi)    Should the General Partner, in its sole discretion, elect to exercise
the provisions of this paragraph 4.4(b)(vi), the General Partner and the
nondefaulting Limited Partners (the “Optionees”), shall have the right and the
option, but not the obligation, to acquire the Partnership interest of the
Defaulting Limited Partner (the “Optionor”), as follows:




--------------------------------------------------------------------------------




(1)    The General Partner shall notify the Optionees of the default within
twenty (20) days of the expiration of the ten (10) day notice period commencing
upon delivery of the Default Notice. Such notice shall advise each Optionee of
the portion and the price of the Optionor’s interest available to it. The
portion available to each Optionee shall be a fraction, the numerator of which
is its Capital Commitment and the denominator of which is the aggregate Capital
Commitments of the Optionees. The aggregate price for the Optionor’s interest
shall be fifty percent (50%) of the amount of the Optionor’s Capital Account
calculated as of the due date of the additional contribution and adjusted to
reflect the allocation of the appropriate proportion of the Partnership’s
unrealized gains and losses as of the due date of such defaulted contribution.
The price for each Optionee shall be prorated according to the portion of the
Optionor’s interest purchased by each such Optionee. The option granted
hereunder shall be exercisable for a period of thirty (30) days commencing on
the date that is thirty (30) days following the date of the initial notice of
default from the General Partner to the Optionor by delivery to the Optionor of
a notice of exercise of option together with a nonrecourse promissory note for
the purchase price and a security agreement in accordance with subparagraph (5)
below, which notice and documents the General Partner shall promptly forward to
the Optionor.
(2)    Should any Optionee not exercise its option within said thirty (30) day
period provided in subparagraph (1), the General Partner shall immediately
notify the other Optionees who have elected to exercise their option, which
Optionees shall have the right and option ratably among them to acquire the
portion of the Optionor’s interest not so acquired (the “Remaining Portion”)
within thirty (30) days of the date of the notice specified in this subparagraph
(2) on the same terms as provided in subparagraph (1).
(3)    Any amount of the Remaining Portion not acquired by the Optionees
pursuant to subparagraph (2) may be acquired by the General Partner within
thirty (30) days of the expiration of the thirty (30) day period specified in
subparagraph (2) on the same terms as set forth in subparagraph (1); provided,
however, that the General Partner may, but shall not be obligated to, make the
additional contributions otherwise due from the Optionor with respect to the
Remaining Portion so acquired (provided that the Capital Commitment shall be
adjusted to reflect any nonpayment of such additional contributions). The
General Partner shall provide notice to the Limited Partners regarding its
acquisition of all or any portion of an Optionor’s interest in the Partnership
pursuant to this subparagraph (3).
(4)    Any amount of the Remaining Portion not acquired by the Optionees and the
General Partner pursuant to subparagraphs (2) or (3) may, if the General Partner
deems it in the best interest of the Partnership, be sold by the General Partner
to any other investor, on terms not more favorable to such parties than those
applicable to the Optionees’ option, and upon the consent of the General
Partner, any such third party purchaser may become a Limited Partner to the
extent of the interest purchased hereunder.
(5)    The price due from each of the General Partner and the Optionees (and, if
applicable, any third party purchaser pursuant to subparagraph (4)) shall be
payable by a noninterest bearing, nonrecourse promissory note (in such form as
the General Partner shall designate) due upon final liquidation of the
Partnership. Each such note shall be secured by the portion of the Optionor’s
Partnership interest so purchased by its maker pursuant to a security agreement
in a form designated by the General Partner and shall be enforceable by the
Optionor only against such security.
(6)    Upon exercise of any option hereunder, each Optionee (and, if applicable,
any third party purchaser pursuant to subparagraph (4)) shall be obligated (A)
to contribute to the Partnership that portion




--------------------------------------------------------------------------------




of the additional capital then due from the Optionor equal to the percentage of
the Optionor’s interest purchased by such person and (B) except as otherwise
provided in subparagraph (3), to pay the same percentage of any further
contributions otherwise due from such Optionor on the date such contributions
are otherwise due. Each person who purchases a portion of the Optionor’s
Partnership interest shall be deemed to have acquired such portion as of the due
date of the additional capital contribution with respect to which the Optionor
defaulted, and any distributions made after the due date on account of the
Optionor’s interest shall be distributed among such purchasers (and, unless the
entire interest was purchased, the Optionor) in accordance with their ultimate
respective interests in the Optionor’s interest. Distributions otherwise
allocable to the Optionor under the preceding sentence shall first be used to
offset any defaulted contribution of the Optionor still due to the Partnership.
Upon completion of any transaction hereunder, the General Partner shall cause
the schedule of partners to be amended to reflect all necessary changes
resulting therefrom including, without limitation, admission of a purchaser as a
Limited Partner, and adjustment of Capital Account balances, Capital Commitment
amounts and Partnership Percentages as of the date of Optionor’s default to
reflect the acquisition from Optionor of the appropriate pro rata portion of
each such item (including, if applicable, the reduction of aggregate Capital
Commitments and resulting adjustment of Partnership Percentages in connection
with any acquisition of any Remaining Portion by the General Partner pursuant to
subparagraph (3)). The purchase and transfer of the Partnership interest of the
Optionor shall occur automatically upon exercise by any Optionee or the General
Partner of its option hereunder, without any action by Optionor.
(7)    Notwithstanding the sale of any portion of an Optionor’s interest
pursuant to this paragraph 4.4(b)(vi), such Optionor shall not be released from
its unfunded Capital Commitment except as actually funded by the acquirer of any
such portion of Optionor’s interest.
(8)    In the event that any amount of the Remaining Portion is not acquired by
the Optionees, the General Partner and any third party purchasers pursuant to
paragraphs 4.4(b)(vi)(1)-(4), then, in its sole discretion, the General Partner
may apply any of the remedies described in paragraphs 4.4(a) and (b) to such
unsold portion.
(vii)    The General Partner may, in its sole discretion, elect to remove such
Defaulting Limited Partner from the Partnership, in which such event (1) one
hundred percent (100%) of the Defaulting Limited Partner’s Capital Account
balance shall be forfeited and reallocated to the Capital Accounts of the
non-defaulting Partners proportionally, based on, with respect to each such
Partner, the ratio that its Partnership Percentage immediately prior to such
calculation bears to the aggregate Partnership Percentages of all Partners
(other than the Defaulting Limited Partner) and (2) the Defaulting Limited
Partner’s Partnership Percentage shall be reduced to zero.
(viii)    In addition to the foregoing, the General Partner may pursue any other
remedy that the General Partner, in its sole discretion, deems advisable.
(c)    Notwithstanding any other provision of this Agreement, each Limited
Partner (1) agrees that it will execute any instruments or perform any other
acts that are or may be necessary to effectuate and carry out the transactions
contemplated by this paragraph 4.4, and (2) designates and appoints the General
Partner its true and lawful representative and attorney-in-fact, in its name,
place, and stead to make, execute, sign, acknowledge, deliver or file any and
all instruments, documents or certificates on behalf of any Defaulting Limited
Partner in order to give effect to any remedy against such Defaulting Limited
Partner (including, but not limited to, the remedies set forth in paragraph
4.4(b)).




--------------------------------------------------------------------------------




(d)    The Partners agree that the General Partner’s authority and discretion to
enforce any remedy against a Defaulting Limited Partner (including but not
limited to the remedies set forth in this paragraph 4.4) supersede any fiduciary
duties of the General Partner to such Defaulting Limited Partner. The Partners
further agree that the remedies set forth in this paragraph 4.4 are fair and
reasonable in light of the difficulty in ascertaining the actual damages that
would be incurred by the Partnership and the non-defaulting Partners as a result
of the Defaulting Limited Partner’s failure to contribute capital when due
pursuant to the terms of this Agreement.
4.5    Suspension Period.
(a)    Notwithstanding any other provision of this Agreement, no Limited Partner
shall be required to contribute capital to the Partnership in respect of its
Capital Commitment during any suspension of the Investment Period except for:
(i)    Partnership Expenses and the payment of the Management Fee pursuant to
Article 6;
(ii)    completion of transactions with respect to which the Partnership has
entered into a binding commitment or which were in process prior to the
suspension of the Investment Period;
(iii)    follow-on investments in the Securities of issuers in which the
Partnership holds a pre-existing interest as of the date of such proposed
follow-on investment; provided that the aggregate amount of capital invested in
such follow-on investments shall not exceed forty percent (40%) of aggregate
Capital Commitments and no such follow-on investment shall be made later than
eighteen (18) months from the date of a Suspension Event Notice, unless the
Advisory Committee otherwise provides its written consent to approve such
follow-on investments; and
(iv)    fulfillment of indemnification obligations to the Partnership,
including, but not limited to, such Limited Partner’s obligations pursuant to
paragraph 4.2(d);
(b)    In the event that Richard Ressler (i) is no longer a principal of the
General Partner, or (ii) ceases to fulfill his time commitment requirement set
forth in paragraph 8.3(a) (regardless of whether he continues to be a principal
of the General Partner) (each, a “Suspension Event”), the General Partner shall
promptly notify (and no later than five business days from the occurrence of the
Suspension Event) the Limited Partners (the “Suspension Event Notice”) and the
Investment Period shall be automatically suspended as of the occurrence of the
Suspension Event. The Investment Period may be reinstated and the Partnership
may re-commence normal operations upon the affirmative vote of a Majority in
Interest of the Limited Partners. If the Investment Period has not been
reinstated by the Limited Partners and normal Partnership operations have not
re-commenced pursuant to the preceding sentence within one hundred eighty (180)
days after the Suspension Event Notice, then the Investment Period shall be
automatically terminated and the Principals shall be permitted to raise a new
fund or other entity with objectives similar to the Partnership.












--------------------------------------------------------------------------------








ARTICLE 5
PARTNERSHIP ALLOCATIONS
5.1    Allocation of Profit or Loss. Except as otherwise provided in this
Article 5:
(a)    Profit shall initially be allocated (solely as an interim step in
calculating final allocations pursuant to the remainder of this paragraph 5.1)
to the Capital Accounts of all Partners in proportion to their respective
Partnership Percentages. The amount of such Profits so apportioned to each
Partner shall be finally allocated between such Partner and the General Partner
as follows:
(i)    First, one hundred percent (100%) to the Partner in an amount equal to
the allocations of Management Fees made to the Partner pursuant to paragraph
5.1(c) that have not been restored by previous allocations made pursuant to this
paragraph 5.1(a)(i) until the cumulative Profit allocated pursuant to this
paragraph 5.1(a)(i) for all prior Accounting Periods equals the cumulative
amount of Management Fees allocated to the Partner pursuant to paragraph 5.1(c)
for the current Accounting Period and all prior Accounting Periods
(ii)    Second,
(1)    The Carry Percentage of the Partnership's remaining Profit shall be
allocated to the Capital Account of such Partner to the extent that such account
was previously allocated a Contingent Loss that has not been restored by
previous allocations pursuant to this paragraph 5.1(a)(ii)(1). Such Profit shall
be allocated to such Partner’s Capital Account on the basis of the proportion
that the unrestored Contingent Losses contained in such Partner’s Capital
Account bear to the aggregate unrestored Contingent Losses contained in all
Partners’ Capital Accounts. Any balance of such Carry Percentage of the
Partnership’s Profit shall be allocated to the Capital Account of the General
Partner; and
(2)    The percentage equal to one hundred percent (100%) less the Carry
Percentage of the Partnership's remaining Profit shall be allocated to the
Capital Account of such Partner.
(b)    Loss shall initially be allocated (solely as an interim step in
calculating final allocations pursuant to this paragraph 5.1) to the Capital
Accounts of all Partners in proportion to their respective Partnership
Percentages. The amount of such Losses so apportioned to each Partner shall be
finally allocated between such Partner and the General Partner as follows:
(i)    The Carry Percentage of the Partnership’s Loss shall be allocated to the
Capital Account of the General Partner.
(ii)    The percentage equal to one hundred percent (100%) less the Carry
Percentage of the Partnership’s Loss shall be allocated to the Capital Account
of such Partner.
(c)    Management Fees paid pursuant to paragraph 6.1 below shall be allocated
to all the Partners in proportion to their respective Management Fee
Percentages.




--------------------------------------------------------------------------------




(d)    All Idle Funds Income (net of directly associated expenses) of the
Partnership for each Accounting Period shall be allocated to the Capital
Accounts of all of the Partners in proportion to their respective Partnership
Percentages (as modified by paragraph 3.2(c)).
(e)    If Additional Partners are admitted to the Partnership as Limited
Partners (or increase their respective Capital Commitments) subsequent to the
Initial Closing Date, then allocations of Profit and Loss (including, without
limitation Partnership Expenses and Management Fees) attributable to periods
subsequent to the Initial Closing Date shall be adjusted by the General Partner
as necessary to, as quickly as possible, cause the Capital Account balances of
the Partners to reflect the same amounts that they would have reflected if all
Partners had been admitted to the Partnership and made all of their Capital
Commitments and their respective capital contributions had been received at the
same time at the Initial Closing Date and had received allocations of Profit and
Loss in accordance with Article 5, all as the General Partner may in its
discretion determine to be equitable.
5.2    Reallocation of Contingent Losses.
(a)    Except as provided in paragraph 5.2(b), if, for any Accounting Period,
after the allocations provided in this Article 5 have been made, the balance of
the Capital Account of the General Partner has been reduced to less than the
General Partner’s Partnership Percentage of the sum of the balances of the
Capital Accounts of all Partners, an amount of the Partnership’s Loss for such
Accounting Period (the “Contingent Loss”) shall be reallocated from the General
Partner’s Capital Account to all of the Partners’ Capital Accounts (in
proportion to each Partner’s respective Partnership Percentage) so that the
General Partner’s Capital Account balance is equal to the General Partner’s
Partnership Percentage of the sum of the balances of the Capital Accounts of all
Partners. For purposes of this paragraph 5.2, the General Partner’s Capital
Account shall not be deemed to include any amounts attributable to a Limited
Partner’s interest held by the General Partner, but shall be deemed to include
any outstanding obligations by the General Partner to contribute capital to the
Partnership.
(b)    The amount of Contingent Loss that would otherwise be reallocated from
the General Partner’s Capital Account under paragraph 5.2(a) shall instead
remain allocated to the General Partner’s Capital Account until allocations of
Loss to the General Partner’s Capital Account pursuant to this paragraph 5.2(b)
equal the amount of distributions, if any, that the General Partner would have
to return to the Partnership under paragraph 10.5 if the Partnership were then
in liquidation.
5.3    Regulatory Allocations.
(a)    This Agreement is intended to comply with the safe harbor provisions set
forth in Treasury Regulation 1.704-1(b) and the allocations set forth in
paragraph 5.3(b) (the “Regulatory Allocations”) are intended to comply with
certain requirements of Treasury Regulation Section 1.704-1(b). If the
Regulatory Allocations result in allocations being made that are inconsistent
with the manner in which the Partners intend to divide Partnership Profit and
Loss as reflected in paragraphs 5.1 and 5.2, the General Partner shall use its
best efforts to adjust subsequent allocations of any items of profit, gain,
loss, income or expense such that the net amount of the Regulatory Allocations
and such subsequent special adjustments to each Partner is zero.
(b)    The allocations provided in this Article 5 shall be subject to the
following exceptions:
(i)    Any loss or expense otherwise allocable to a Limited Partner that exceeds
the positive balance in such Limited Partner’s Capital Account shall instead be
allocated first to all Partners who have positive




--------------------------------------------------------------------------------




balances in their Capital Accounts in proportion to their respective Partnership
Percentages, and when all Partners’ Capital Accounts have been reduced to zero,
then to the General Partner; income shall first be allocated to reverse any loss
allocated under this paragraph 5.3(b)(i), in reverse order of such loss
allocations, until all such prior loss allocations have been reversed.
(ii)    If any Limited Partner unexpectedly receives any adjustments,
allocations, or distributions described in Treasury Regulation Section
1.704-1(b)(2)(ii)(d)(4) through (d)(6), which causes or increases a deficit
balance in such Limited Partner’s Capital Account, items of Partnership income
and gain shall be specially allocated promptly to such Limited Partner in an
amount and manner sufficient to eliminate the deficit balance in its Capital
Account created by such adjustments, allocations, or distributions.
(iii)    For purposes of this paragraph 5.3(b), the balance in a Partner’s
Capital Account shall take into account the adjustments provided in Treasury
Regulation Section 1.704-1(b)(2)(ii)(d)(4) through (d)(6).
5.4    Income Tax Allocations.
(a)    Except as otherwise provided in this paragraph or as otherwise required
by the Code and the rules and Treasury Regulations promulgated thereunder, a
Partner’s distributive share of Partnership income, gain, loss, deduction, or
credit for income tax purposes shall be the same as is entered in the Partner’s
Capital Account pursuant to this Agreement.
(b)    In accordance with Code Section 704(c) and the Treasury Regulations
thereunder, income, gain, loss and deduction with respect to any asset
contributed to the capital of the Partnership shall, solely for tax purposes, be
allocated among the Partners so as to take account of any variation between the
adjusted basis of such property to the Partnership for federal income tax
purposes and its initial Adjusted Asset Value and to comply with the special
allocation requirements of Code Section 704.
(c)    If the Adjusted Asset Value of any Partnership asset is adjusted pursuant
to the terms of this Agreement, subsequent allocations of income, gain, loss and
deduction with respect to such asset shall take account of any variation between
the adjusted basis of such asset for federal income tax purposes and its
Adjusted Asset Value in the same manner as under Code Section 704(c) and the
Treasury Regulations thereunder.
ARTICLE 6
MANAGEMENT FEE; PARTNERSHIP EXPENSES
6.1    Management Fee.
(a)    Commencing with the Activation Date, the Management Company (as defined
in paragraph 8.1) shall be compensated on a quarterly basis for services
rendered during the term of the Partnership by the payment in advance by the
Partnership in cash to the Management Company on the first day of each fiscal
quarter (or portion thereof) of a management fee (the “Management Fee”). The
Management Fee for each fiscal year shall be payable in advance on each Fee
Date.
(b)    The Management Fee for each Fee Date (prior to the adjustments described
in paragraph 6.1(c)) shall be an amount equal to the sum of the individual
amounts calculated by multiplying each Partner’s Management Fee Percentage by
such Partner’s Capital Commitment. Notwithstanding the foregoing, (i) the
Management Fee for each of the Partnership’s first and last fiscal quarters
shall be proportionately reduced based upon the ratio that the number of days in
each such period bears to ninety (90), (ii) an




--------------------------------------------------------------------------------




additional Management Fee shall be payable upon the date of admission or
increase in Capital Commitment of any Additional Partner admitted or increasing
such Additional Partner’s Capital Commitment subsequent to the Initial Closing
Date to reflect the increased Capital Commitments calculated as if such
Additional Partner had been admitted to the Partnership as of the Initial
Closing Date with a Capital Commitment equal to each such Additional Partner’s
Capital Commitment immediately following such admission or increase, and (iii)
for each period of four successive fiscal quarters commencing on or after the
sixth anniversary of the Activation Date, the Management Fee Percentage (prior
to the adjustments described in paragraph 6.1(c)) shall be reduced by ten
percent (10%) of the original Management Fee Percentage annually, until the
Management Fee Percentage is reduced to a percentage that is equal to sixty
percent (60%) of the original Management Fee Percentage (i.e., an original
annual rate of 2.5% will not be reduced below 1.5%); provided that the
Management Fee Percentage shall be reduced to a percentage equal to fifty
percent (50%) of the original Management Fee Percentage (i.e., an original
annual rate of 2.5% will be reduced to 1.25%) during the first one-year
extension of the Partnership term pursuant to paragraph 10.1 and the Management
Fee Percentage thereafter shall be zero percent (0%).
(c)    The Management Fee otherwise payable by the Partnership to the Management
Company pursuant to paragraph 6.1(a) for a fiscal quarter shall be offset by the
following amounts:
(i)    an amount equal to one hundred percent (100%) of the amount of any cash
or other compensation paid as directors, consulting, management service,
advisory, consultant, transaction, commitment, breakup or broken deal fees or
similar fees to the General Partner, the Management Company, the Principals or
any of their respective Affiliates (expressly excluding any such amounts
relating to any operators in residence or operating partners of the General
Partner or the Management Company) during the immediately preceding quarter by
or in connection with any Portfolio Company or any company in which the
Partnership expected to invest but issuance of Securities was not consummated
(net of any unreimbursed expenses of the General Partner, the Management Company
or the Principals). For the purposes of this paragraph 6.1(c), all non-cash
compensation in the form of options, warrants or other similar rights received
by any parties set forth in this paragraph 6.1(c) shall offset Management Fees
only at such time as they are valued by the Partnership pursuant to this
paragraph 6.1(c). All non-cash compensation shall be valued upon the earliest to
occur of (a) the distribution to the Partners of any Securities of the Portfolio
Company issuing such non-cash compensation, (b) the exercise of such options,
warrants or other similar rights, or (c) the date of dissolution of the
Partnership. The value of options and warrants shall be, on a per share basis,
the difference, as of the valuation date, between the exercise price and the
fair market value of the Securities on such date, net of any applicable taxes
(determined by reference to the Applicable Tax Rate) deemed attributable to such
option or warrant. No value shall be attributable to an option or warrant if the
securities are of a Portfolio Company that has been written off or written down
to a nominal amount as of the valuation date; and
(ii)    an amount equal to any private placement or finder’s fees paid by the
Partnership during the immediately preceding quarter in connection with the
formation and organization of the Partnership pursuant to paragraph 6.2(c).
(d)    To account for the fact that the Partnership may pay a reduced management
fee with respect to certain Partners (such foregone amount shall be referred to
as the “Management Fee Savings”), the General Partner may, from time to time in
its sole discretion (and notwithstanding anything in Article 7 to the contrary)
cause the Partnership to return to those certain Partners that are paying a
reduced




--------------------------------------------------------------------------------




management fee the respective capital contributions made by such Partners to the
Partnership, until, as of any time, such aggregate returns to such Partners
equal its cumulative amount of Management Fee Savings as of such time. Any
amounts distributed to such Partners pursuant to this paragraph 6.1(d) shall be
disregarded for purposes of paragraphs 4.2 and 4.3 and Article 7, and shall not
increase such Partners’ unfunded Capital Commitment (and, for purposes of
Article 7, any corresponding capital contribution of such Partners shall also be
disregarded).
6.2    Expenses.
(a)    From the Management Fee, the Management Company shall bear all normal
operating expenses incurred in connection with the management of the
Partnership, the General Partner and the Management Company, except for those
expenses borne directly by the Partnership as set forth in subparagraphs (b),
(c) and (d) below and elsewhere herein. Such normal operating expenses to be
borne by the Management Company shall include, without limitation, expenditures
on account of salaries, wages, travel and other expenses of employees of the
General Partner or the Management Company, overhead and rentals payable for
space used by the General Partner (or its designee) or the Partnership, office
expenses and expenses incurred in connection with research and analysis of
industry sectors in which the Partnership invests and identifying potential
investment opportunities (other than those borne by the Partnership as provided
in paragraph 6.2(b) below). The General Partner shall bear and pay any such
expenses that are required to be borne and paid by the Management Company
pursuant to this paragraph 6.2(a) and elsewhere herein to the extent not so
borne and paid by the Management Company, and in no event will any such expense
be borne by the Partnership.
(b)    The Partnership shall bear all costs and expenses (in each case to the
extent not borne by a Portfolio Company or prospective Portfolio Company)
incurred in the holding, purchase, sale or exchange of Securities (whether or
not ultimately consummated), including, but not by way of limitation, private
placement fees, finder’s fees, interest on and fees and expenses arising out of
borrowed money, real property or personal property taxes on investments,
including documentary, recording, stamp and transfer taxes, brokerage fees or
commissions, or other similar charges (including any merger fees payable to
third parties), travel expenses, legal fees and expenses, expenses incurred in
connection with the investigation, prosecution or defense of any claims by or
against the Partnership, including claims by or against a governmental
authority, audit and accounting fees, consulting fees relating to investments or
proposed investments, taxes applicable to the Partnership on account of its
operations, fees incurred in connection with the maintenance of bank or
custodian accounts, and all expenses incurred in connection with the
registration of the Partnership’s Securities under applicable securities laws or
regulations; provided, however, that any placement fees and related expenses
payable with respect to the sale of limited partnership interests in the
Partnership shall reduce the management fee payable to the General Partner in
accordance with paragraph 6.1(c)(ii). The Partnership shall also bear expenses
incurred by the General Partner in serving as the tax matters partner or
Partnership Representative (as described in paragraph 11.6), any sales or other
taxes or government charges which may be assessed against the Partnership, the
cost of liability and other premiums for insurance protecting the Partnership,
the General Partner, the Management Company, the Advisory Committee, and their
respective partners, members, stockholders, managers, principals, officers,
directors, trustees, employees, agents or affiliates in connection with the
activities of the Partnership, legal fees and expenses associated with
reporting, registration or compliance requirements of the General Partner or the
Management Company imposed by the United States Securities and Exchange
Commission solely in connection with the Partnership, all out-of-pocket




--------------------------------------------------------------------------------




expenses of preparing and distributing reports to Partners, out-of-pocket
expenses associated with Partnership communications with Partners, including
preparation and distribution of annual, quarterly or other reports to the
Partners, costs incurred by the Partnership, the General Partner, or the
Management Company in connection with Partnership meetings or Advisory Committee
matters, all legal, accounting, tax, consulting and professional services fees
and expenses (including tax preparation) relating to the Partnership and its
activities, bookkeeping services, fees and expenses relating to outsourced
finance, administration, accounting and back-office services, costs and expenses
relating to litigation and threatened litigation involving the Partnership,
including the Partnership’s indemnification obligation pursuant to this
Agreement, and all expenses that are not normal operating expenses and all other
expenses properly chargeable to the activities of the Partnership.
Notwithstanding the foregoing, the Managing Directors and other personnel of the
General Partner shall not use chartered aircraft that is expensed to the
Partnership unless either (i) it is the lowest cost option available, or (ii)
only the amount corresponding to the cost of commercial airfare for similar
travel is allocated as an expense to the Partnership.
(c)    The Partnership shall bear all organizational, syndication and marketing
costs, fees and expenses incurred by or on behalf of the General Partner or
Management Company in connection with the formation and organization of the
Partnership and the General Partner (including the definitive agreements related
thereto), including legal and accounting fees and expenses incident thereto;
provided that the amount of such costs, fees and expenses that are borne by the
Partnership shall not exceed in the aggregate five hundred thousand dollars
($500,000).
(d)    The Partnership shall bear all liquidation costs, fees and expenses
incurred by the General Partner (or its designee) in connection with the
liquidation of the Partnership and General Partner at the end of the
Partnership’s term, specifically including but not limited to legal and
accounting fees and expenses.
(e)    Each of the Partnership and the Management Company agree to reimburse the
other as appropriate to give effect to the provisions of this paragraph 6.2 in
the event that either such party pays an obligation that is properly the
responsibility of the other.
(f)    To the extent that any expenses borne by the Partnership pursuant to
subparagraphs (b), (c), (d) and (e) above also benefit another investment entity
managed by the General Partner or its Affiliates, such expenses shall be
allocated among the Partnership and the other investment entity in a manner
reasonably determined by the General Partner, (i) pro rata in proportion to the
aggregate capital commitments of the Partnership together with any such funds,
(ii) pro rata in proportion to relative investment amounts, where the expenses
relate to a particular transaction in which the applicable funds participate, or
(iii) by another reasonable method of allocating expenses.
(g)    Notwithstanding anything herein to the contrary, any Partnership Expenses
borne by the Partnership pursuant to subparagraphs (b), (c), (d) and (e) above
shall be reasonable.






ARTICLE 7
WITHDRAWALS BY AND DISTRIBUTIONS TO THE PARTNERS




--------------------------------------------------------------------------------




7.1    Interest. Except as otherwise provided in this Agreement, no interest
shall be paid to any Partner on account of its interest in the capital of or on
account of its investment in the Partnership.
7.2    Withdrawals by the Partners. No Partner may withdraw any amount from its
Capital Account unless such withdrawal is made pursuant to this Article 7 or
Article 10.
7.3    Partners’ Obligation to Repay or Restore. Except as required by law or
the terms of this Agreement, no Partner shall be obligated at any time to repay
or restore to the Partnership all or any part of any distribution made to it
from the Partnership in accordance with the terms of this Article 7.
7.4    Tax Distributions. Within ninety (90) days after the end of each calendar
year during the Partnership term, the Partnership shall distribute to each
Partner in cash an amount up to the excess, if any of (a) the Applicable Tax
Rate multiplied by the net taxable income allocated to such Partner as a result
of such Partner’s ownership of an interest in the Partnership for such calendar
year, over (b) all prior cash distributions made pursuant to this paragraph 7.4
or paragraph 7.5 during such calendar year (except for any such distributions
made pursuant to this paragraph 7.4 with respect to a prior calendar year).
Notwithstanding the foregoing, (a) the General Partner shall have no obligation
to make the foregoing distributions if the total amount to be distributed to all
Partners would be less than one million dollars ($1,000,000) and (b) the General
Partner shall have the authority, in its sole discretion, to make good faith
estimates of amounts expected to be distributable pursuant to the first sentence
of this paragraph 7.4 with respect to a given calendar year and to distribute
such estimated amounts to the Partners as advances from time to time during such
calendar year. The “Applicable Tax Rate” shall mean the highest state, federal
and local income, self-employment and Medicare tax rates then applicable to
individuals resident in the State of California, applied by taking into account
the character of the taxable income in question (i.e., capital gain, ordinary
income, etc.). Distributions made pursuant to this paragraph 7.4 shall be
treated as advances against distributions payable pursuant to paragraph 7.5 and
shall reduce amounts otherwise distributable to Partners pursuant to paragraph
7.5 as necessary to achieve the same result as would pertain if all
distributions made pursuant to paragraphs 7.4 and 7.5 had been made pursuant to
paragraph 7.5.
7.5    Discretionary Distributions.
(a)    The General Partner may make distributions of cash or Marketable
Securities from time to time. Any such distribution shall be apportioned (solely
as an interim step in calculating final distributions pursuant to the remainder
of this paragraph 7.5(a)) to all Partners in proportion to their respective
Partnership Percentages. The amount of such distributions so apportioned to each
Partner shall be finally distributed between such Partner and the General
Partner as follows:
(i)    Prior to the time that such Partner has received distributions pursuant
to this subparagraph (a)(i) or deemed distributed hereunder pursuant to
paragraph 7.4 (with any in-kind distributions valued at the time of distribution
in accordance with paragraph 12.1) equal to the sum of the capital contributions
such Partner has previously made to the Partnership (“Payback”), all such
distributions shall be made to such Partner until Payback has been achieved. The
determination of whether Payback has occurred shall be made at the time of each
distribution.
(ii)    Subsequent to Payback, all such distributions shall be made in a
percentage equal to one hundred percent (100%) less the Carry Percentage to such
Partner and the Carry Percentage to the General Partner.




--------------------------------------------------------------------------------




(b)    Notwithstanding paragraph 7.5(a), the General Partner may make any
distribution described in this paragraph 7.5 to all Partners in proportion to
their respective Partnership Percentages; provided, however, that the General
Partner may make subsequent distributions to the General Partner to the extent
of any distribution that would have been made to the General Partner but for a
distribution made pursuant to this paragraph 7.5(b).
(c)    Whenever more than one type of Securities is being distributed in kind in
a single distribution or whenever more than one class of Securities of a
Portfolio Company (or a portion of a class of such Securities having a tax basis
per share or unit different from other portions of such class) are distributed
in kind by the Partnership, each Partner shall receive its ratable portion of
each type, class or portion of such class of Securities distributed in kind
(except to the extent that a disproportionate distribution is necessary to avoid
distributing fractional shares).
(d)    Securities distributed in kind shall be subject to such conditions and
restrictions as the General Partner determines are legally required or
appropriate. Subject to paragraph 7.5(g), whenever types or classes of
Securities are distributed in kind, each Partner shall receive its ratable
portion of each type or class of Securities distributed in kind.
(e)    Notwithstanding any other provision of this paragraph 7.5, prior to the
dissolution of the Partnership, the Partnership shall not make a distribution of
Nonmarketable Securities.
(f)    Immediately prior to any distribution in kind, the Deemed Gain or Deemed
Loss of any Securities distributed shall be allocated to the Capital Accounts of
all Partners as Profit or Loss pursuant to Article 5.
(g)    Notwithstanding any other provision of this paragraph 7.5 to the
contrary, no distribution shall be made to any Partner to the extent such
distribution would increase or result in a negative Capital Account balance for
such Partner and the portion of such distribution otherwise allocable to such
Partner may be made to the other Partners in proportion to and in the amounts of
the positive balance, if any, in their respective Capital Accounts.
7.6    Withholding Obligations.
(a)    If and to the extent the Partnership is required by law, including FATCA
(as defined below), (as determined in good faith by the General Partner) to make
payments (“Tax Payments”) with respect to any Partner in amounts required to
discharge any legal obligation of the Partnership or the General Partner to make
payments to any governmental authority with respect to any federal, state, local
or foreign tax liability of such Partner arising as a result of such Partner’s
interest in the Partnership, then the amount of any such Tax Payments shall be
deemed to be a loan by the Partnership to such Partner, which loan shall: (i) be
secured by such Partner’s interest in the Partnership, (ii) bear interest at the
Prime Rate, and (iii) be payable upon demand. Amounts paid in respect of
interest on such loan shall be treated as Profit of the Partnership and shall
not be treated as a capital contribution by such Partner. The General Partner
shall promptly notify each Limited Partner of any Tax Payments made with respect
to such Limited Partner.
(b)    If and to the extent the Partnership is required to make any Tax Payments
with respect to any distribution to a Partner, either (i) such Partner’s
proportionate share of such distribution shall be reduced by the amount of such
Tax Payments (provided that such Partner’s Capital Account shall be adjusted
pursuant to paragraph 14.4 for such Partner’s full proportionate share of the
distribution), or (ii) such Partner shall promptly pay to the Partnership prior
to such distribution an amount of cash equal to such Tax Payments. In the event
a portion of a distribution in kind is retained by the Partnership pursuant to




--------------------------------------------------------------------------------




clause (i), such retained Securities may, in the sole discretion of the General
Partner, either (1) be distributed to the Partners in accordance with the terms
of this Article 7 including this paragraph 7.6(b), or (2) be sold by the
Partnership to generate the cash necessary to satisfy such Tax Payments. If the
Securities are sold, then for purposes of income tax allocations only under this
Agreement, any gain or loss on such sale or exchange shall be allocated to the
Partner to whom the Tax Payments relate.
(c)    Each Limited Partner will, as applicable, take such actions as are
required to establish to the reasonable satisfaction of the General Partner that
the Limited Partner is (i) not subject to the withholding tax obligations
imposed by Section 1471 of the Code and (ii) not subject to withholding tax
obligations imposed by Section 1472 of the Code. In addition, each Limited
Partner will assist the Partnership and the General Partner with any applicable
information reporting or other obligation imposed on the Partnership, the
General Partner, or their respective Affiliates, pursuant to FATCA that is
attributable to such Limited Partner. As used herein, “FATCA” means the Foreign
Account Tax Compliance provisions enacted as part of the U.S. Hiring Incentives
to Restore Employment Act and codified in Sections 1471 through 1474 of the
Code, all rules, regulations and other guidance issued thereunder, and all
administrative and judicial interpretations thereof.
ARTICLE 8
MANAGEMENT DUTIES AND RESTRICTIONS
8.1    Management.
(a)    The General Partner shall have the sole and exclusive right to manage,
control, and conduct the affairs of the Partnership and to do any and all acts
on behalf of the Partnership, including, without limitation, exercise rights to
elect to adjust the tax basis of Partnership assets, revoke such elections, and
make such other tax elections as the General Partner shall deem appropriate.
(b)    The General Partner will enter into, by itself or on behalf of the
Partnership, an agreement (and any modifications, amendments extensions,
renewal, or termination thereof) with OCV Management, LLC (the “Management
Company”), a relying adviser of OFS Capital Management, an investment adviser
registered under the U.S. Investment Advisers Act of 1940, as amended (the
“Advisers Act”), for the provision of certain advisory, management,
administrative, operational or other services with respect to the Partnership on
terms to be determined by the General Partner; provided, that (i) the General
Partner shall remain ultimately responsible for the overall management of the
Partnership and for its duties and responsibilities hereunder, and (ii) such
agreement shall not contain any term or provision that is inconsistent with this
Agreement or that would impose any additional cost or expense on the Partnership
solely by reason of any term in such agreement (but, for the avoidance of doubt,
may include the assignment to such entity or entities of all or any portion of
the Management Fee otherwise payable to the General Partner pursuant to
paragraph 6.1).
(c)    The Limited Partners hereby acknowledge that the General Partner may be
prohibited from taking action for the benefit of the Partnership: (i) due to
confidential information acquired or obligations incurred in connection with an
outside activity permitted to be done by the General Partner, the Management
Company, or any of their respective members, managers, employees, or Affiliates
pursuant to this Agreement; (ii) in consequence of any member, manager,
employee, agent or Affiliate of the General Partner or Management Company
serving as an officer, director, consultant, agent, advisor or employee of a
Portfolio Company; or (iii) in connection with activities undertaken by the
General Partner,




--------------------------------------------------------------------------------




the Management Company, or any of their respective members, managers, employees,
or Affiliates prior to the Initial Closing Date. No Person shall be liable to
the Partnership or any Partner for any failure to act for the benefit of the
Partnership in consequence of a prohibition described in the preceding sentence.
8.2    No Control by the Limited Partners; No Withdrawal. No Limited Partner, in
its capacity as such, shall take any part in the control or management of the
affairs of the Partnership nor shall any Limited Partner have any authority to
act for or on behalf of the Partnership or to vote on any matter relative to the
Partnership and its affairs except as is specifically permitted by this
Agreement. Except as specifically set forth in this Agreement, no Limited
Partner shall have the right or power to: (a) withdraw or reduce its
contribution to the capital of the Partnership or reduce its Capital Commitment;
(b) to the fullest extent permitted by law, cause the dissolution and winding up
of the Partnership; or (c) demand or receive property in return for its capital
contributions. For purposes of the Act, the Limited Partners shall constitute a
single class or group of limited partners.
8.3    Existing Funds; Successor Funds; Other Activities and Investment
Opportunities.
(a)    Except as otherwise agreed to by the Advisory Committee or as provided
below, each Principal shall, so long as he shall remain a manager of the General
Partner, devote such time as is reasonably necessary to effectively manage the
affairs of the Partnership; provided, that until the expiration or the
termination of the Investment Period, Mark Yung will devote substantially all of
his business time to the affairs of the Partnership, his pre-existing
engagements and obligations that are not competitive with the Partnership, the
Parallel Funds (as defined below), any Co-Investment Funds (as defined below)
and any successor fund permitted by the next sentence. The foregoing
notwithstanding, each Principal may (i) form and operate one or more Parallel
Funds (as defined in paragraph 8.3(b) below) and one or more Co-Investment Funds
(as defined in paragraph 8.3(d)), and (ii) form a successor investment fund with
an investment focus and strategy similar to the Partnership (a “Successor Fund”)
on or after such time as at least seventy-seven and one-half of one percent
(77.5%) of the Partnership’s Committed Capital has been invested, committed or
reserved for investment in portfolio companies, or applied, committed or
reserved for Partnership working capital or expenses (“Fully Invested”). The
restriction set forth in the first sentence of this paragraph 8.3(a) shall not
apply following the earlier of (A) the expiration or termination of the
Investment Period and (B) the date upon which the Partnership is Fully Invested;
provided that at all times each Principal, for so long as he shall remain a
manager of the General Partner, shall devote such time and effort as is
reasonably necessary to diligently manage the Partnership’s business and
affairs.
(b)    Pursuant to paragraph 8.3(a)(i), the General Partner and the Principals
may form and serve as general partner (or in a similar management role) of (i)
one or more investment partnerships or similar entities to accommodate the tax,
regulatory or other special needs of investors who otherwise would invest as
Limited Partners of the Partnership on substantially similar terms, including
economic terms, as the Partnership (collectively, the “Side Funds”) and (ii) one
or more entities organized to accommodate the capital investment of the members
of the General Partner and the Management Company and their employees,
consultants and parties expected to have a strategic or other important benefit
to the Partnership (collectively, the “Affiliates Fund” and together with the
Side Funds, the “Parallel Funds”). In the event that any Parallel Fund is
formed, upon each purchase of Securities (other than short term obligations) by
the Partnership, each Parallel Fund will simultaneously invest on the same terms
and at the same price as the Partnership pro rata in accordance with the
remaining available capital of each such fund; provided, however, that a
Parallel Fund shall not be required to make any such investment in a Security
(i) if the General Partner receives from the issuer thereof a written notice to
the effect that the




--------------------------------------------------------------------------------




issuer will not permit such Parallel Fund to invest on the same terms as the
Partnership, or (ii) where such investment is not permitted by applicable law
or, for non-Affiliates Funds only, by the terms of the governing agreement of
such Parallel Fund. Each Parallel Fund shall also dispose of each such Security
at substantially the same time and on substantially the same terms as the
Partnership. Each of the Limited Partners hereby consents and agrees to the
activities and investments identified in subparagraph (a) above and in this
subparagraph (b) and further consents and agrees that neither the Partnership
nor any of its Partners shall have any rights in or to such activities or
investments, or any profits derived therefrom.
(c)    Notwithstanding any provision herein, in the event that the General
Partner determines that the number of “beneficial owners” of the Partnership
equals or exceeds seventy-five (75) (as defined and calculated pursuant to
Section 3(c)(1) of the Investment Company Act of 1940, as amended (the “Company
Act”), the General Partner shall have the option, at any time subsequent to such
determination and exercisable by the General Partner by notice to the Limited
Partners, to form a Parallel Fund pursuant to the terms of this clause (c) for
purposes of maintaining exemptions from registration under the Company Act (the
“Qualified Purchaser Fund”).
(i)    Upon the formation of the Qualified Purchaser Fund, the General Partner
may elect that the interest of any “qualified purchaser” (as defined in Section
2(a)(51) of the Company Act) (a “Qualified Purchaser Limited Partner”) in the
Partnership be automatically converted to an equivalent interest in the
Qualified Purchaser Fund and each Qualified Purchaser Limited Partner that
becomes a limited partner in the Qualified Purchaser Fund shall automatically
cease to be a limited partner in the Partnership; provided, that the General
Partner has reasonably determined after consultation with the Partnership’s
counsel that such conversion is not reasonably likely to result in an adverse
effect with respect to such Qualified Purchaser Limited Partner. Such conversion
shall occur at the time of notice by the General Partner to such Qualified
Purchaser Limited Partner, and shall be effected by a transfer of such Qualified
Purchaser Limited Partner’s indirect interest in each of the Partnerships’
assets and liabilities to the Qualified Purchaser Fund in return for limited
partnership interests in the Qualified Purchaser Fund followed by a distribution
by the Partnership of such limited partnership interests in the Qualified
Purchaser Fund to such Qualified Purchaser Limited Partner in full redemption of
such Qualified Purchaser Limited Partner’s interests in the Partnership. A
portion of the General Partner’s interest in the Partnership shall likewise be
converted to a similar interest in the Qualified Purchaser Fund as necessary to
cause the General Partner to have the same percentage interests in each of the
Partnership and the Qualified Purchaser Fund.
(ii)    The initial capital account balances in the Qualified Purchaser Fund of
each Qualified Purchaser Limited Partner placed in the Qualified Purchaser Fund
shall be equal to such Qualified Purchaser Limited Partner’s capital account
balances in the Partnership immediately before such conversion. Each Qualified
Purchaser Limited Partner placed in the Qualified Purchaser Fund shall have the
same duties and obligations to the Qualified Purchaser Fund as set forth in the
Partnership Agreement and under applicable law, including, without limitation,
the obligation to contribute its remaining Capital Commitment to the Qualified
Purchaser Fund instead of the Partnership. Each Qualified Purchaser Limited
Partner hereby agrees to execute any instruments or perform any other acts that
are or may be necessary to effectuate and carry out the transactions
contemplated by this clause (ii) and otherwise authorized under this Agreement.
In addition, each Qualified Purchaser Limited Partner hereby designates and
appoints the General Partner its true and lawful attorney, in its name, place
and stead to make, execute and sign any and all documents necessary or
appropriate to consummate and implement




--------------------------------------------------------------------------------




the transactions contemplated by this clause (ii) and otherwise authorized under
this Agreement, including, without limitation, the limited partnership agreement
of the Qualified Purchaser Fund and any Subscription Agreement relating to the
Qualified Purchaser Fund.
(d)    Each Limited Partner hereby agrees that the General Partner may offer the
right to participate in investment opportunities of the Partnership to other
private investors, groups, partnerships or corporations, including, without
limitation, any Limited Partner and any Successor Funds managed by one or more
Affiliates of the General Partner, whenever the General Partner, in its sole and
absolute discretion, so determines; provided, however, that none of the General
Partner, the Principals, the Management Company, any of their respective
employees nor any of their respective Affiliates (the “GP Group”) shall invest
personally, or through any entity (other than a Successor Fund) in which any
such person has investment decision making authority or management control, in
Securities of any Portfolio Company in which such person has not previously
invested except (x) through a Parallel Fund or a co-investment vehicle managed
by the General Partner or the Principals to invest in the Co-Investment
Opportunities of the Partnership formed pursuant to paragraph 8.3(a)(i) (a
“Co-Investment Fund”); provided that such investments through a Co-Investment
Fund shall be disclosed to the Advisory Committee, (y) where the Securities of
such Person are at the time of such investment Marketable Securities, or (z)
where such investment has been approved by the Advisory Committee.
Notwithstanding the foregoing, for so long as the Partnership has adequate
reserves to make investments in issuers in which it does not then hold an
interest or until the expiration or suspension of the Investment Period, the
Principals shall present to the Partnership all investment opportunities of
which they become aware which are within the Partnership’s investment criteria
(for the avoidance of doubt, investments permitted under paragraph 8.3(e) shall
not be considered within the Partnership’s investment criteria). A
“Co-Investment Opportunity” shall mean (i) an opportunity to invest in a
portfolio company concurrently with the Partnership to the extent of the
available excess capacity over the Partnership’s desired allocation, and (ii) an
opportunity to participate in a follow-on investment opportunity of the
Partnership to the extent that the Partnership elects not to participate, in
each case as determined in the sole discretion of the General Partner.
(e)    Without the prior consent of the Advisory Committee, none of the GP Group
shall invest, except through a Parallel Fund that is co-investing with the
Partnership in accordance with paragraph 8.3(b), through a Co-Investment Fund or
through a Successor Fund, in any Securities of any private company in which
neither such party nor the Partnership then holds an investment if such
Securities would be within the Partnership’s investment criteria.
(f)    Without the consent of the Advisory Committee, the Partnership may not
purchase Securities from or sell Securities to any of the GP Group; provided,
however, following the final admission of Limited Partners pursuant to paragraph
3.2(b), the Partnership may purchase Securities from or sell Securities to a
Parallel Fund at cost for the purpose of allocating then existing Securities
between such entities in proportion to their respective available capital.
8.4    Investment Restrictions.
(a)    Without the consent of the Advisory Committee, the General Partner may
not incur indebtedness on behalf of the Partnership, or guaranty indebtedness of
Portfolio Companies, in an aggregate amount exceeding ten percent (10%) of the
Partnership’s Committed Capital (determined on a cost basis at the time of
investment); provided, however, that (i) no such borrowing or guaranty shall be
made to the extent




--------------------------------------------------------------------------------




that any Limited Partner (or its equity owners) would be required to recognize
unrelated business taxable income under Section 512 of the Code or unrelated
debt-financed income under Section 514 of the Code, and (ii) without the consent
of the Advisory Committee, no such borrowing may be made from the General
Partner or the Principals.
(b)    In the event that the sum of the capital commitments of all ERISA
Partners equals or exceeds twenty-five percent (25%) of the capital commitments
of all Limited Partners, the General Partner shall use its reasonable best
efforts to operate the Partnership such that it qualifies as a “venture capital
operating company” under the DOL Regulations.
(c)    Without the approval of the Advisory Committee, the Fund may not invest
in any portfolio company in which the General Partner, the Principals, or any of
their affiliates, or any entity managed or operated or controlled by any of
them, holds an interest.
(d)    Without the prior approval of the Advisory Committee, no more than ten
percent (10%) of the Partnership’s Committed Capital (determined on a cost basis
at the time of investment) may be invested in publicly-traded Securities
(excluding (i) private placements of public company securities, (ii) Securities
which were not publicly traded at the time of such investment, (iii) Securities
acquired in a “going private” transaction or series of transactions and (iv)
Money Market Fund Investments).
(e)    Without the prior approval of the Advisory Committee, no more than
twenty-five percent (25%) of the Partnership’s Committed Capital (determined on
a cost basis at the time of investment) may be invested in the Securities of any
single Portfolio Company, including any Affiliates of such Portfolio Company.
(f)    The aggregate cost basis of Portfolio Company investments made by the
Partnership, whether or not realized, may not exceed one hundred fifteen percent
(115%) of the Partnership’s Committed Capital.
(g)    The General Partner shall use its reasonable efforts to operate the
Partnership in a manner that will not cause any Partner subject to Section 511
of the Code to recognize unrelated business taxable income under Section 512 of
the Code or unrelated debt-financing income under Section 514 of the Code
(“UBTI”); provided, however, that the Partnership may, subject to paragraph
8.4(a), borrow money pending the due date of a capital call so long as such
borrowing would be fully repaid promptly following the delivery of capital due
in connection with such capital call; and provided further, that the operation
of paragraph 6.1(c) shall be deemed not to violate this covenant.
(h)    The General Partner shall use its reasonable best efforts to conduct the
affairs of the Partnership so as to avoid having the Partnership, or any Partner
or partner or member thereof, treated as engaged in a trade or business within
the United States for purposes of Sections 871, 875, 882, 884 and 1446 of the
Code or generate effectively connected income as defined in Section 864(c) of
the Code; provided, that the operation of paragraph 6.1(c) shall be deemed not
to violate this covenant.
(i)    Without the consent of the Advisory Committee, not more than ten percent
(10%) of the Partnership’s Committed Capital shall be invested in Foreign
Entities. For purposes of this subparagraph (d), a “Foreign Entity” shall be any
entity with a majority of its assets or operations located outside of the United
States or Canada, other than any entity in which either (i) a majority of its
assets, (ii) a majority of its operations, (iii) its principal executive office,
or (iv) its jurisdiction of organization is within the United States or Canada.




--------------------------------------------------------------------------------




(j)    Without the consent of the Advisory Committee, the General Partner shall
not cause the Partnership to invest in any other investment fund (excluding
investments in money market or similar funds) if such investment would cause the
Limited Partners to effectively incur any management fee expenses or any
allocation of “carried interest” on investment gains in excess of the levels set
forth herein (it being intended that the foregoing be permitted to allow the
General Partner either to invest in an investment fund which is free of
management fees and “carried interest”, or to adhere to the foregoing
restriction by reducing an appropriate amount of such items at the level of the
Partnership).
(k)    The Partnership shall not invest in any entity if such investment is
actively opposed by such entity’s board of directors or other governing body at
the time of such proposed investment.
(l)    The Partnership shall not make investments in a Portfolio Company the
principal business of which is the passive ownership, development or management
of real estate.
(m)    The General Partner shall use its reasonable efforts, based upon the
information available to it from time to time, to avoid causing the Partnership
to make an investment in any foreign corporation that is likely to become a
direct or indirect investment in a passive foreign investment company (“PFIC”)
within the meaning of Section 1297 of the Code, unless the PFIC has agreed to
provide the statements and information necessary to enable the Partnership to
make (and it does so make) a “qualified electing fund” election within the
meaning of Section 1295 of the Code with respect to such PFIC.
ARTICLE 9
INVESTMENT REPRESENTATION AND TRANSFER
OF PARTNERSHIP INTERESTS
9.1    Investment Representation of the Limited Partners. This Agreement is made
with each of the Limited Partners in reliance upon each Limited Partner’s
representation to the Partnership, which by executing this Agreement each
Limited Partner hereby confirms, that its interest in the Partnership is to be
acquired for investment, and not with a view to the sale or distribution of any
part thereof, and that it has no present intention of selling, granting
participation in, or otherwise distributing the same, and each Limited Partner
understands that its interest in the Partnership has not been registered under
the Securities Act and that any transfer or other disposition of the interest
may not be made without registration under the Securities Act or pursuant to an
applicable exemption therefrom. Each Limited Partner further represents that it
does not have any contract, undertaking, agreement, or arrangement with any
Person to sell, transfer, or grant participations to such Person, or to any
third Person, with respect to its interest in the Partnership.
9.2    Qualifications of the Limited Partners. Each Limited Partner represents
that it is an “accredited investor” within the meaning of that term as defined
in Regulation D promulgated under the Securities Act.
9.3    Transfer by General Partner. The General Partner shall not sell, assign,
mortgage, pledge or otherwise dispose of its interest in the Partnership or in
its capital assets or property without the prior written consent of a Majority
in Interest of the Limited Partners. Admissions of new members of the General
Partner or the transfer of interests in the General Partner by its members shall
not be deemed to be a sale or other disposition of the General Partner’s
interest in the Partnership so long as the Principals (including for this
purpose, trusts or investment vehicles formed for the benefit of a Principal or
his




--------------------------------------------------------------------------------




family members or entities affiliated with such Principal) continue to retain
direct ownership of and control over at least fifty percent (50%) of the equity
and economic interests in the General Partner after such admission or transfer.
9.4    Transfer by Limited Partner. No Limited Partner shall sell, assign,
pledge, mortgage, hypothecate, gift or otherwise dispose of or transfer any
interest in the Partnership without the prior written consent of the General
Partner, which consent may be granted or denied in the sole discretion of the
General Partner. Notwithstanding the foregoing, after delivery of the opinion of
counsel hereinafter required by this Article 9 (provided, however, that the
General Partner may, in its sole discretion, waive, in whole or in part, the
requirement of an opinion of counsel), no consent shall be required to a Limited
Partner selling, assigning, pledging, mortgaging, hypothecating, gifting or
otherwise disposing of or transfering its interest in the Partnership, directly
or indirectly, (a) to any entity directly or indirectly holding eighty percent
(80%) or more of the ownership interests of the Limited Partner (including
profits or other economic interests) or any entity of which eighty percent (80%)
or more of the beneficial ownership (including profits or other economic
interests) are held directly or indirectly by such entity, including any entity
of which the Limited Partner holds, directly or indirectly, eighty percent (80%)
or more of the beneficial ownership (including profits or other economic
interests), (b) to any successor in interest upon the sale of all or
substantially all of the assets of the Limited Partner, or in connection with a
merger, consolidation or dissolution or any corporate Limited Partner, (c) to
certain affiliated corporations or business entities of a Limited Partner, (d)
as may be required by any law or regulation, (e) by testamentary disposition or
intestate succession, or (f) to a trust, profit sharing plan or other entity
controlled by, or for the benefit of, such Limited Partner or one or more family
members. A change in any trustee or fiduciary of a Limited Partners shall not be
considered to be a sale, assignment, pledge, mortgage, hypothecation, gift or
other disposition or transfer under this paragraph 9.4, provided written notice
of such change is given to the General Partner within a reasonable period of
time after the effective date thereof. Unless otherwise consented to by the
General Partner, any sale, assignment, pledge, mortgage, hypothecation, gift or
other disposition of or transfer by a Limited Partner of its interest in the
Partnership shall be effective as of the end of the fiscal quarter in which the
General Partner consents to such transfer.
9.5    Requirements for Transfer.
(a)    No sale, assignment, pledge, mortgage, hypothecation, gift or other
disposition of or transfer by a Limited Partner of its interest in the
Partnership, directly or indirectly, shall be permitted until the General
Partner shall have received an opinion of counsel satisfactory to it in form and
substance (or waived, in whole or in part, such opinion requirement) that the
effect of such transfer or disposition would not:
(i)    result in a violation of the Securities Act or any comparable state law;
(ii)    require the Partnership to register as an investment company under the
U.S. Investment Company Act of 1940, as amended;
(iii)    require the Partnership, the General Partner, any member of the General
Partner, the Management Company or their respective Affiliates to register as an
investment adviser under the Advisers Act;
(iv)    result in the Partnership’s assets being considered, in the opinion of
counsel for the Partnership, as “plan assets” within the meaning of the U.S.
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or any
regulations proposed or promulgated thereunder;




--------------------------------------------------------------------------------




(v)    result in a termination of the Partnership’s status as a partnership for
tax purposes;
(vi)    cause the Partnership to be characterized as a “publicly traded
partnership” as such term is defined in Section 7704(b) of the Code;
(vii)    result in a violation of any law, rule, or regulation by any Limited
Partner, the Partnership, the General Partner, any member of the General
Partner, the Management Company or any of their respective Affiliates; or
(viii)    result in a violation of this Agreement.
Such legal opinion shall be provided to the General Partner by the transferring
Limited Partner or the proposed transferee. Upon request, the General Partner
will use its good faith diligent efforts to provide any information possessed by
the Partnership and reasonably requested by a transferring Limited Partner to
enable it to render the foregoing opinion. Notwithstanding any provision of this
Article 9 to the contrary, the General Partner may, in its sole discretion,
waive, in whole or in part, the requirement of an opinion of counsel provided
for in this paragraph 9.5(a).
(b)    Any Limited Partner who requests or otherwise seeks to effect a sale,
assignment, pledge, mortgage, hypothecation, gift or other disposition of or
transfer of all or a portion of its interest in the Partnership hereby agrees to
reimburse the Partnership, at the request of the General Partner, for any
expenses reasonably incurred by the Partnership in connection with such
transaction, including the costs of seeking and obtaining any legal opinion
required by paragraph 9.5(a) and any other legal, tax, accounting and
miscellaneous expenses (“Transfer Expenses”), whether or not such transfer is
consummated. At its election, and in any event if the transferor has not
reimbursed the Partnership for any Transfer Expenses incurred by the Partnership
in preparing for or consummating a proposed or completed transfer within thirty
(30) days after the General Partner has delivered to such Partner written demand
for payment, the General Partner may seek reimbursement from the transferee of
such interest (or portion thereof). If the transferee does not reimburse the
Partnership for such Transfer Expenses within a reasonable time (or, in the case
of a transfer not consummated, the prospective transferor does not reimburse the
Partnership within a reasonable time), the General Partner may charge the
Capital Account related to such interest with such Transfer Expenses.
9.6    Substitution as a Limited Partner.
(a)    A transferee of a Limited Partner’s interest in the Partnership pursuant
to this Article 9 shall be admitted as a substituted Limited Partner with
respect to the limited partner interest transferred only with the written
consent of the General Partner, which consent may be granted or denied in the
sole discretion of the General Partner, and only if such transferee (a) elects
to become a substituted Limited Partner and (b) executes, acknowledges and
delivers to the Partnership such other instruments as the General Partner may
deem necessary or advisable to effect the admission of such transferee as a
substituted Limited Partner, including, without limitation, the written
acceptance and adoption by such transferee of the provisions of this Agreement.
Subject to paragraph 9.4, without the written consent of the General Partner to
such substitution and the written opinion of counsel required by paragraph
9.5(a) (or waiver thereof, in whole or in part, by the General Partner), no
transferee of a limited partner interest shall be admitted as a substituted
Limited Partner.
(b)    The transferee of a limited partner interest in the Partnership
transferred pursuant to this Article 9 that is admitted to the Partnership as a
substituted Limited Partner shall succeed to the rights and




--------------------------------------------------------------------------------




liabilities of the transferor Limited Partner (to the extent of the interest
transferred) and, after the effective date of such admission, the Capital
Commitment, contribution and Capital Account of the transferor shall become the
Capital Commitment, contribution and Capital Account, respectively, of the
transferee, to the extent of the interest transferred. If a transferee is not
admitted to the Partnership as a substituted Limited Partner, (i) such
transferee shall have no right to participate with the Limited Partners in any
votes taken or consents granted or withheld by the Limited Partners hereunder,
and (ii) the transferor shall remain liable to the Partnership for all
contributions and other amounts payable with respect to the transferred interest
to the same extent as if no transfer had occurred. Subject to clause (i) above,
a Person in whom a Limited Partner’s interest in the Partnership becomes vested
by operation of law may be entered in the books and records of the Partnership
as the holder of such interest upon notification to the General Partner by such
Person and delivery of sufficient supporting documentation to the General
Partner.
(c)    If a transfer has been proposed or attempted but the requirements of this
Article 9 have not been satisfied, the General Partner shall not admit the
purported transferee as a substituted Limited Partner but, to the contrary,
shall use its reasonable best efforts to ensure that the Partnership (i)
continues to treat the transferor as the sole owner of the interest in the
Partnership purportedly transferred, (ii) makes no distributions to the
purported transferee and (iii) does not furnish to the purported transferee any
tax, financial information or other Confidential Information regarding the
Partnership. The General Partner shall also use its reasonable best efforts to
ensure that the Partnership does not otherwise treat the purported transferee as
an owner of any interest in the Partnership (either legal or equitable), unless
required by law to do so. The Partnership shall be entitled to seek injunctive
relief, at the expense of the purported transferor, to prevent any such
purported transfer.
ARTICLE 10


DISSOLUTION AND LIQUIDATION OF THE PARTNERSHIP
10.1    Extension of Partnership Term. Upon or before the Termination Date, the
General Partner may in its reasonable discretion by written notice to the
Limited Partners extend the Partnership term for one additional one (1) year
period, and upon the conclusion of such extension period, with the consent of
the Advisory Committee, the General Partner may extend the Partnership term for
a second additional one (1) year period, and upon the conclusion of this second
one (1) year extension period, with the consent of a Majority in Interest of the
Limited Partners, the General Partner may extend the Partnership term for
additional one (1) year periods. During such one (1) year extension periods, the
General Partner shall use its reasonable efforts to convert the Partnership’s
Nonmarketable Securities into Marketable Securities or cash, and all Securities
that become Marketable Securities during such period or periods shall be
promptly distributed to the Partners. The General Partner shall not purchase the
Securities of any new issuer in which the Partnership does not already hold an
interest during such period; provided, however, that the General Partner may
purchase additional Securities of a Portfolio Company if it deems such a
purchase to be in the best interests of the Partnership. The management fee
during any extension period shall be as set forth in Article 6.
10.2    Early Termination of the Partnership.




--------------------------------------------------------------------------------




(a)    Subject to the Act, the Partnership shall dissolve, and the affairs of
the Partnership shall be wound up prior to the Termination Date (or such
subsequent date to which the Partnership term has previously been extended
pursuant to paragraph 10.1):
(i)    ninety (90) days after the withdrawal, bankruptcy, or dissolution of the
General Partner, unless a Majority in Interest of the Limited Partners elect to
continue the Partnership within such ninety (90) day period; or
(ii)    at any time upon the election of Eighty-Five Percent (85.0%) in Interest
of the Limited Partners with or without cause (i.e., “no fault termination”).
(b)    In the event that the Partnership is dissolved pursuant to paragraph
10.2(a), a Majority in Interest of the Limited Partners shall elect one or more
liquidators to manage the liquidation of the Partnership in the manner described
in paragraphs 10.3 and 10.4.
10.3    Winding Up Procedures.
(a)    Promptly upon dissolution of the Partnership (unless the Partnership is
continued in accordance with this Agreement or the provisions of the Act), the
affairs of the Partnership shall be wound up and the Partnership liquidated.
(b)    Distributions during the winding up period may be made in cash or in kind
or partly in cash and partly in kind. The General Partner or the liquidator
shall use its best judgment as to the most advantageous time for the Partnership
to sell Securities or to make distributions in kind. All cash and each Security
distributed in kind after the date of dissolution of the Partnership shall be
distributed ratably in accordance with paragraph 10.4(c) with the Partners
Capital Accounts being adjusted through the date of each distribution, unless
such distribution would result in a violation of a law or regulation applicable
to a Limited Partner, in which event, upon receipt by the General Partner of
notice to such effect, such Limited Partner may designate a different entity to
receive the distribution, or designate, subject to the approval of the General
Partner, an alternative distribution procedure (provided such alternative
distribution procedure does not prejudice any of the other Partners). Each
Security so distributed shall be subject to reasonable conditions and
restrictions necessary or advisable, as determined in the reasonable discretion
of the General Partner or the liquidator, in order to preserve the value of such
Security or for legal reasons.
10.4    Payments in Liquidation. The assets of the Partnership shall be
distributed in final liquidation of the Partnership in the following order:
(a)    to the creditors of the Partnership, other than Partners, in the order of
priority established by law, either by payment or by establishment of reserves;
(b)    to the Partners, in repayment of any loans made to, or other debts owed
by, the Partnership to such Partners; and
(c)    the balance, if any, to the General Partner and the Limited Partners in
respect of the positive balances in their Capital Accounts in compliance with
Treasury Regulation Section 1.704-1(b)(2)(ii)(b)(2).
10.5    Return of Excess Distributions.




--------------------------------------------------------------------------------




(a)    Notwithstanding paragraphs 7.3 and 10.4, upon liquidation of the
Partnership pursuant to this Article 10, the General Partner shall be required
to pay back to the Partnership the amount by which the cumulative net
distributions received by the General Partner over the life of the Partnership
(excluding amounts received by the General Partner in respect of its Partnership
Percentage and amounts returned to the Partnership by the General Partner
pursuant to paragraph 4.2(d)(ii) prior to final liquidation of the Partnership)
exceeds the sum of the aggregate allocations of net profits minus the aggregate
allocations of net losses and expenses made to the General Partner in respect of
its “carried interest”; provided, however, that the amount of repayment
described in this paragraph 10.5 shall be limited to the cumulative net
distributions received by the General Partner over the life of the Partnership
(excluding amounts received by the General Partner in respect of its Partnership
Percentage and amounts returned to the Partnership by the General Partner
pursuant to paragraph 4.2(d)(ii) prior to final liquidation of the Partnership)
reduced by the federal and state income taxes payable on such excess amount by
the members of the General Partner (assuming for this purpose that all in kind
distributions were immediately sold upon receipt and such taxes were paid at the
Applicable Tax Rate).
(b)    In the event that the assets of the General Partner are insufficient to
satisfy the obligation described in the preceding sentence, each member of the
General Partner shall be severally, but not jointly, liable for and shall
personally guaranty his or her pro rata share of the General Partner’s remaining
obligation to the Partnership under this paragraph 10.5. The pro rata shares
described in the preceding sentence shall be based on relative distributions
received by each member of the General Partner from the General Partner. The
General Partner shall cause each member of the General Partner to execute a
guarantee agreement for the benefit of the Limited Partners.
(c)    If Partners are required to recontribute distributions pursuant to
paragraph 4.2(d)(ii) after the final liquidation and winding up of the
Partnership, the amount of the General Partner’s obligation under paragraph
10.5(a) shall be recomputed by treating the expense giving rise to the return of
distributions pursuant to paragraph 4.2(d)(ii) as if it had occurred prior to
final liquidation. The difference between the amount originally computed
pursuant to paragraph 10.5(a) as of the final liquidation and winding up of the
Partnership and the amount described in the immediately preceding sentence shall
reduce dollar for dollar the aggregate amount otherwise required to be
recontributed by the Partners pursuant to paragraph 4.2(d)(ii).
ARTICLE 11
FINANCIAL ACCOUNTING, REPORTS AND MEETINGS
11.1    Financial Accounting; Fiscal Year. The books and records of the
Partnership shall be kept in accordance with the provisions of this Agreement
and otherwise in accordance with U.S. generally accepted accounting principles
consistently applied (“GAAP”) or another recognized method of accounting,
including without limitation tax basis accounting, and shall be audited at the
end of each fiscal year by an independent public accountant of national or
regional standing selected by the General Partner beginning with the first
calendar year commencing after the Activation Date; provided, that such initial
audit of the books and records of the Partnership shall cover the Partnership’s
prior fiscal years beginning on the Initial Closing Date. The Partnership’s
fiscal year shall be the calendar year.
11.2    Supervision; Inspection of Books. Proper and complete books of account
of the Partnership, copies of the Partnership’s federal, state and local tax
returns for each fiscal year, the schedule of partners, this Agreement and the
Partnership’s Certificate of Limited Partnership and any amendments thereto
shall




--------------------------------------------------------------------------------




be kept under the supervision of the General Partner at the principal office of
the Partnership. Such books and records shall be open to inspection by the
Limited Partners, or their accredited representatives, at any reasonable time
during normal business hours after reasonable advance notice. Notwithstanding
anything in this Agreement to the contrary, the schedule of partners shall be
available for inspection or copying unless either (i) the General Partner is
prohibited from disclosing such schedule due to confidentiality obligations owed
to another Limited Partner but only to the extent of such confidentiality
obligations, or (ii) withheld from any particular Limited Partner if the General
Partner reasonably determines that the disclosure of such schedule to such
Limited Partner may result in the general public gaining access to such
schedule. Such books and records shall be maintained by the General Partner or
its designee for a period of three (3) years following final dissolution of the
Partnership. Notwithstanding the foregoing, the General Partner shall have the
benefit of the confidential information provisions of Section 17-305(b) of the
Act and the obligation to make Confidential Information available or to furnish
Confidential Information shall be subject to paragraph 15.15.
11.3    Quarterly Reports. The General Partner shall use commercially reasonable
efforts to transmit to the Limited Partners within forty-five (45) days, or as
soon thereafter as practicable, after the close of each of the first three
quarters of each fiscal year, (a) a summary of acquisitions and dispositions of
investments made by the Partnership during such quarter and (b) a list of
investments then held together with a valuation of the investments then held.
Notwithstanding anything in this paragraph to the contrary, the obligations
under this paragraph 11.3 shall commence with the first full fiscal quarter
beginning on or after the Activation Date.
11.4    Annual Report; Financial Statements of the Partnership. Beginning with
the first calendar year commencing after the Activation Date, the General
Partner shall use commercially reasonable efforts to transmit to the Limited
Partners within ninety (90) days after the close of the Partnership’s fiscal
year, audited financial statements of the Partnership prepared in accordance
with the terms of this Agreement and otherwise in accordance with U.S. GAAP,
including an income statement for the year then ended and a balance sheet as of
the end of such year, and a list of investments then held together with a
valuation of the investments then held.
11.5    Tax Returns.
(a)    The General Partner shall use commercially reasonable efforts to cause
IRS Form 1065, Schedule K-1 and any other tax information reasonably requested
by a Limited Partner, to be prepared and delivered to the Limited Partners
within ninety (90) days after the close of the Partnership’s fiscal year.
(b)    Each Limited Partner hereby agrees and covenants that it shall not make
an election under Section 732(d) of the Code with respect to property
distributed to it by the Partnership without the prior written consent of the
General Partner. The General Partner may, but shall not be obligated to, cause
the Partnership to make an election under Section 754 of the Code or an election
to be treated as an “electing investment partnership” within the meaning of
Section 743(e) of the Code. If the Partnership elects to be treated as an
electing investment partnership, each Limited Partner shall (i) reasonably
cooperate with the Partnership to maintain such status, (ii) shall not take any
action that would be reasonably inconsistent with such election, (iii) provide
the General Partner with any information necessary to allow the Partnership to
comply with its obligations to make tax basis adjustments under Sections 734 or
743 of the Code and its tax reporting and other obligations as an electing
investment partnership, and (iv) provide the General Partner and such Limited
Partner’s transferee, promptly upon request, with the information




--------------------------------------------------------------------------------




required under Section 6031(b) of the Code or otherwise to be furnished to the
Partnership or such transferee, including such information as is reasonably
necessary to enable the Partnership and such transferee to compute the amount of
losses disallowed under Section 743(e) of the Code, but in no event shall such
Limited Partner be required to provide such information prior to its receipt of
its Schedule K-1 for such taxable year, except to the extent of information, if
any, required by the Partnership to complete its Schedule K-1s. Whether or not
the Partnership makes such election, promptly upon request, each Limited Partner
shall provide the General Partner with any information related to such Partner
reasonably necessary (as determined in the General Partner’s sole discretion) to
allow the Partnership to comply with (i) its obligations to make tax basis
adjustments under Sections 734 or 743 of the Code and (ii) any other U.S.
federal income tax reporting obligations of the Partnership.
11.6    Tax Matters Partner; Partnership Representative.
(a)    This paragraph 11.6(a) shall apply for fiscal years of the Partnership
beginning on or before December 31, 2017 (or if the effective date of Section
1101 of the Bipartisan Budget Act of 2015 is extended, such later extended
date). The General Partner shall be the Partnership’s tax matters partner under
the Code and under any comparable provision of state law. The General Partner
shall have the right to resign as tax matters partner by giving thirty (30) days
written notice to each Partner. Upon such resignation a successor tax matters
partner shall be elected by Two-Thirds in Interest of the Limited Partners. The
tax matters partner shall employ experienced tax counsel to represent the
Partnership in connection with any audit or investigation of the Partnership by
the Internal Revenue Service and in connection with all subsequent
administrative and judicial proceedings arising out of such audit. If the tax
matters partner is required by law or regulation to incur fees and expenses in
connection with tax matters not affecting all the Partners, then the Partnership
shall be entitled to reimbursement from those Partners on whose behalf such fees
and expenses were incurred. The tax matters partner shall keep the Partners
informed of all administrative and judicial proceedings, as required by Section
6223(g) of the Code, and shall furnish to each Partner, if such Partner so
requests in writing, a copy of each notice or other communication received by
the tax matters partner from the Internal Revenue Service, except such notices
or communications as are sent directly to such requesting Partner by the
Internal Revenue Service. The relationship of the tax matters partner to the
Limited Partners is that of a fiduciary, and the tax matters partner has
fiduciary obligations to perform its duties as tax matters partner in such
manner as will serve the best interests of the Partnership and all of the
Partnership’s Partners. To the fullest extent permitted by law, but subject to
the limitations and exclusions of paragraph 15.4 below, the Partnership agrees
to indemnify the tax matters partner and its agents and save and hold them
harmless, from and in respect to all (a) fees, costs and expenses in connection
with or resulting from any claim, action, or demand against the tax matters
partner, the General Partner or the Partnership that arise out of or in any way
relate to the tax matters partner’s status as tax matters partner for the
Partnership, and (b) all such claims, actions, and demands and any losses or
damages therefrom, including amounts paid in settlement or compromise of any
such claim, action, or demand; provided, that this indemnity shall not extend to
conduct by the tax matters partner and/or its agents adjudged (x) not to have
been undertaken in good faith or (y) to have constituted intentional wrongdoing.
(b)    For fiscal years of the Partnership beginning after December 31, 2017 (or
if the effective date of Section 1101 of the Bipartisan Budget Act of 2015 is
extended, such later extended date): (i) the General Partner (or such other
person selected by the General Partner) shall be designated the “partnership
representative” within the meaning of Code Section 6223(a) (the “Partnership
Representative”) and the




--------------------------------------------------------------------------------




General Partner shall be authorized to take any actions necessary under Treasury
Regulations or other guidance to cause the General Partner to be designated as
such; (ii) the Partnership and each Partner agree that they shall be bound by
the actions taken by the Partnership Representative, as described in Code
Section 6223(b); (iii) the Partners consent to the election set forth in Code
Section 6226(a) and agree to take any action, and furnish the General Partner
with any information necessary, to give effect to such election if the General
Partner decides to make such election; (iv) any imputed underpayment imposed on
the Partnership (or any fiscally transparent entity in which the Partnership
owns an interest) pursuant to Code Section 6232 (and any related interest,
penalties or other additions to tax) that the General Partner reasonably
determines is attributable to one or more Partners (including any former
Partner) shall be, in the General Partner’s sole discretion either (A) treated
as a Tax Payment subject to the provisions of paragraph 7.6 or (B) promptly paid
by such Partners to the Partnership (pro rata in proportion to their respective
shares of such underpayment) within fifteen (15) days following the General
Partner’s request for payment, which request for payment, for the avoidance of
doubt, will be made only after the Partnership has received a notice of final
partnership adjustment pursuant to Code Section 6231 (and any failure to pay
such amount shall result in a subsequent reduction in distributions otherwise
payable to such Partner plus interest on such amount calculated at the Prime
Rate plus four percent (4%)) and/or shall constitute a failure “to make any of
the capital contributions required of it under this Agreement” subject to the
terms of paragraph 4.5); provided, that in making the determination of which
Partners (including former Partners) any such imputed underpayment is
attributable to, the General Partner will allocate any imputed underpayment
imposed on the Partnership (and any related interest, penalties, additions to
tax and audit costs) among the Partners in good faith taking into account each
Partner’s particular status, including, for the avoidance of doubt, a Partner’s
tax-exempt status; and (v) paragraph 15.3 and paragraph 15.4 shall apply to the
General Partner in its capacity as Partnership Representative. Any references to
Code Sections set forth in this paragraph 11.6(b) refer to those Sections as in
effect for fiscal years of the Partnership beginning after December 31, 2017 (or
if the effective date of Section 1101 of the Bipartisan Budget Act of 2015 is
extended, such later extended date). The General Partner, in its capacity as the
Partnership Representative, shall be authorized to take any of the foregoing
actions (or any similar actions), to the extent necessary to allow the
Partnership to comply with the partnership audit provisions of the Bipartisan
Budget Act of 2015. Regarding the potential obligation of a former Partner under
this paragraph, the following shall apply: (i) each Partner agrees that
notwithstanding any other provision in this Agreement if it is no longer a
Partner it shall nevertheless be obligated for any responsibilities under this
paragraph as if it were a Partner at the time of demand hereunder; and (ii) the
General Partner will not consent to the transfer of interest of any Limited
Partner unless the transferee receiving such interest agrees that in the event
the transferor of such interest does not fulfill its obligation under the
preceding clause (i) within twenty (20) business days following written demand
by the General Partner, such transferee shall be jointly and severally liable
with such transferor for such obligation and the General Partner may thereafter
treat the transferee as the relevant Partner for purposes of this paragraph. The
General Partner will provide prompt written notification to each Limited Partner
in the event of any audit of the Partnership by the United States Internal
Revenue Service.
11.7    Website Based Reporting. The General Partner shall be entitled, in its
sole discretion, to transmit the reports and statements described in paragraphs
11.3 and 11.4 (the “Subject Reports”) to one or more Limited Partners solely by
means of granting such Limited Partners access to a database or other forum
hosted on a website designated by the General Partner (the “Reporting Site”),
with such parameters regarding access and availability of information for review
as the General Partner deems reasonably necessary to protect the confidentiality
and proprietary nature of the information contained therein




--------------------------------------------------------------------------------




(including, but not limited to, establishing password protections for access to
the Reporting Site, preventing the Subject Reports posted on the Reporting Site
from being copied or otherwise print capable and having such Subject Reports
available for review for a restricted period of time (but in no event less than
30 days from the first date such Subject Reports are posted on the Reporting
Site)). Unless the General Partner exercises its discretion pursuant to and in
compliance with paragraph 15.15(c) to restrict access to certain Confidential
Information that may be included in a Subject Report posted on the Reporting
Site, the Subject Reports posted on the Reporting Site shall contain all of the
material information included in those Subject Reports transmitted to Limited
Partners other than pursuant to this paragraph 11.7. The Subject Reports shall
be posted on the Reporting Site within the same number of days after the end of
the applicable fiscal quarter or Fiscal Year as is required pursuant to
paragraphs 11.3 and 11.4.
ARTICLE 12
VALUATION AND ADVISORY COMMITTEE
12.1    Valuation. Subject to the specific standards set forth below, the
valuation of Securities and other assets and liabilities under this Agreement
shall be at fair market value. Except as may be required under applicable
Treasury Regulations, no value shall be placed on the goodwill or the name of
the Partnership or the General Partner, the Partnership’s office, records, files
and statistical data or any intangible assets of the Partnership in the nature
of or similar to goodwill in determining the value of the interest of any
Partner in the Partnership or in any accounting among the Partners.
(a)    The following criteria shall be used for determining the fair market
value of Securities:
(i)    If traded on one or more securities exchanges or quoted on the automated
screen-based quotation and trade execution system operated by Nasdaq, Inc., or
any successor thereto (“NASDAQ”), the value shall be deemed to be the
Securities’ closing price on the principal of such exchanges on the valuation
date.
(ii)    If actively traded over the counter (other than on the NASDAQ), the
value shall be deemed to be the average of the closing bid and ask prices of
such Securities on the valuation date.
(iii)    If there is no active public market, the value shall be the fair market
value thereof, as determined by the General Partner, taking into consideration
the purchase price of the Securities, developments concerning the investee
company subsequent to the acquisition of the Securities, any financial data and
projections of the investee company provided to the General Partner, any
contractual restrictions on sale of the Securities, indications of public float
and liquidity of Securities, and such other factor or factors as the General
Partner may deem relevant in accordance with a valuation policy established by
the General Partner, which shall be reasonably acceptable to the Advisory
Committee.
(b)    If the General Partner in good faith determines that, because of special
circumstances, the valuation methods set forth in paragraph 12.1 do not fairly
determine the value of a Security, the General Partner shall make such
adjustments or use such alternative valuation method as it reasonably deems
appropriate.
(c)    The General Partner shall have the power at any time to determine, for
all purposes of this Agreement, the fair market value of any assets and
liabilities of the Partnership.




--------------------------------------------------------------------------------




(d)    If within thirty (30) days of receipt of either the quarterly or annual
reports described in paragraphs 11.3 and 11.4, respectively, the Advisory
Committee notifies the General Partner of an objection to such proposed
valuation contained in such reports, then, if the General Partner and a majority
of the members of the Advisory Committee cannot otherwise mutually agree on the
valuation, the General Partner and the Advisory Committee may each appoint an
independent securities expert to render a valuation, and the average of such
experts valuations shall be adopted as the Partnership’s valuation. The Advisory
Committee shall receive a copy of all such expert valuations. The fees and
expenses of any expert retained in accordance with this paragraph 12.1(d) shall
be borne by the Partnership.
12.2    Advisory Committee. The General Partner will appoint an Advisory
Committee (the “Advisory Committee”), which shall consist of no more than,
unless the Advisory Committee consents otherwise, four (4) representatives of
the Limited Partners selected by the General Partner from time to time in its
reasonable judgment; provided, however, no member of the Advisory Committee may
be a representative of the General Partner, a Principal, or an Affiliate
thereof. The duties of the Advisory Committee will include (a) consideration of
any approvals sought by the General Partner pursuant to the terms of this
Agreement; and (b) such advice and counsel as is requested by the General
Partner in connection with the Partnership’s investments and other Partnership
matters, including with respect to all matters pertaining to conflicts of
interest submitted to the Advisory Committee by the General Partner with respect
to the Partnership, the General Partner or any of the members of the General
Partner (excluding matters otherwise expressly addressed pursuant to the terms
of this Agreement). Subject to paragraph 12.1(d), the General Partner (or its
designee) will retain ultimate responsibility for asset valuations and for
making all investment decisions. All actions, consents or approvals of the
Advisory Committee shall require a majority of its members serving at the time
such action, consent or approval is taken, which actions, consents or approvals
may be carried out by telephone, facsimile or electronic mail or other means
reasonably acceptable to the General Partner. To the fullest extent permitted by
law, neither the members of the Advisory Committee, nor the Limited Partners on
behalf of whom such members act as representatives, shall owe any duties
(fiduciary or otherwise) to the Partnership or any other Partner in respect of
the activities of the Advisory Committee, except to refrain from bad faith
violations of the implied contractual obligation of good faith. For the
avoidance of doubt, any member of the Advisory Committee may vote in his or her
own interest or in the interest of their constituent Limited Partner, which
interest may or may not be aligned with the interest of the Management Company,
the General Partner or the other Limited Partners, and shall not be deemed to
have acted in bad faith for voting in such manner. The General Partner may, in
its sole discretion, seek the approval of the Advisory Committee in connection
with (i) approval required under the Advisers Act, including, without
limitation, (i) any approvals required under Section 206(3) thereof, or (ii) any
consent to a transaction that would result in an “assignment” (within the
meaning of the Advisers Act) of the Partnership’s contract with the Management
Company or the General Partner’s interest in the Partnership, and it is agreed
by the Partners that such approval of the Advisory Committee shall constitute
the consent of the Partnership and the Limited Partners for purposes of the
Advisers Act.
ARTICLE 13
REGULATED PARTNERS
13.1    ERISA Partners.




--------------------------------------------------------------------------------




(a)    Each Limited Partner that is, or whose equity interests are at least
partially owned by, an “employee benefit plan” (the “ERISA Partner”) within the
meaning of, and subject to the provisions of, ERISA hereby (i) acknowledges that
it is its understanding that neither the Partnership, the General Partner, nor
any of the Affiliates of the General Partner, are “fiduciaries” of such Limited
Partner within the meaning of ERISA by reason of the Limited Partner investing
its assets in, and being a Limited Partner of, the Partnership; (ii)
acknowledges that it has been informed of and understands the investment
objectives and policies of, and the investment strategies that may be pursued
by, the Partnership; (iii) acknowledges that it is aware of the provisions of
Section 404 of ERISA relating to the requirements for investment and
diversification of the assets of employee benefit plans and trusts subject to
ERISA; (iv) represents that it has given appropriate consideration to the facts
and circumstances relevant to the investment by that ERISA Partner’s plan in the
Partnership and has determined that such investment is reasonably designed, as
part of such portfolio, to further the purposes of such plan; (v) represents
that, taking into account the other investments made with the assets of such
plan, and the diversification thereof, such plan’s investment in the Partnership
is consistent with the requirements of Section 404 and other provisions of
ERISA; (vi) acknowledges that it understands that current income will not be a
primary objective of the Partnership; and (vii) represents that, taking into
account the other investments made with the assets of such plan, the investment
of assets of such plan in the Partnership is consistent with the cash flow
requirements and funding objectives of such plan.
(b)    Notwithstanding any provision contained herein to the contrary, each
ERISA Partner may elect to withdraw from the Partnership, or upon demand by the
General Partner shall withdraw from the Partnership, at the time and in the
manner hereinafter provided, if either the ERISA Partner or the General Partner
shall obtain a materially unqualified opinion of counsel (which counsel shall be
reasonably acceptable to both the ERISA Partner and the General Partner) to the
effect that, as a result of applicable statutes, regulations, case law,
administrative interpretations, or similar authority (i) the continuation of the
ERISA Partner as a Limited Partner of the Partnership or the conduct of the
Partnership will result, or there is a material likelihood the same will result,
in a material violation of ERISA, or (ii) all or any portion of the assets of
the Partnership constitute assets of the ERISA Partner and are subject to the
provisions of ERISA to substantially the same extent as if owned directly by the
ERISA Partner. In the event such opinion of counsel is issued to the General
Partner, a copy of such opinion shall promptly be given to all the ERISA
Partners, together with the written notice of the election of the ERISA Partner
to withdraw or the written demand of the General Partner for withdrawal,
whichever the case may be. In the event such opinion of counsel is issued to the
ERISA Partner, a copy of such opinion shall promptly be given the General
Partner. Thereupon, unless within ninety (90) days after receipt of such written
notice and opinion the General Partner is able to eliminate the necessity for
such withdrawal to the reasonable satisfaction of the ERISA Partner and the
General Partner, whether by correction of the condition giving rise to the
necessity of the ERISA Partner’s withdrawal, or the amendment of this Agreement,
or otherwise, such ERISA Partner shall withdraw its entire interest in the
Partnership, such withdrawal to be effective upon the last day of the fiscal
quarter during which such ninety (90) day period expired.
(c)    The withdrawing ERISA Partner shall be entitled to receive within ninety
(90) days after the date of such withdrawal an amount equal to the fair market
value of such Partner’s interest in the Partnership valued as of the effective
date of such withdrawal.
(d)    Any distribution or payment to a withdrawing ERISA Partner pursuant to
this paragraph 13.1 may, in the sole discretion of the General Partner, be made
in cash, in securities, in the form of a




--------------------------------------------------------------------------------




promissory note, the terms of which shall be mutually agreed upon by the General
Partner and the withdrawing ERISA Partner, or any combination thereof.
(e)    Any valuation necessary for the purposes of a distribution or payment to
a withdrawing ERISA Partner pursuant to this paragraph shall be made by the
General Partner in good faith pursuant to paragraph 12.1.
13.2    Governmental Plan Partners. Notwithstanding any provision of this
Agreement to the contrary, any Limited Partner that is either a “governmental
plan” as defined in Title 29, Section 1002(32) of the United States Code or an
employee benefit plan subject to Governmental Plan Regulations (a “Governmental
Plan Partner”) may elect to withdraw from the Partnership, or upon demand by the
General Partner shall withdraw from the Partnership, if either the Governmental
Plan Partner or the General Partner shall obtain an opinion of counsel (which
counsel shall be reasonably acceptable to both the Governmental Plan Partner and
the General Partner) to the effect that the Governmental Plan Partner, the
Partnership, or the General Partner would be in violation, or there is a
material likelihood the same would result, of any Governmental Plan Regulation,
as a result of the Governmental Plan Partner continuing as a Limited Partner,
and, in the case of an opinion obtained by the General Partner, that such
violation would have a material adverse effect on the General Partner or the
Partnership. In the event of the issuance of the opinion of counsel referred to
in the preceding sentence, the withdrawal of and disposition of the Governmental
Plan Partner’s interest in the Partnership shall be governed by paragraph 13.1
of the Agreement, as if the Governmental Plan Partner were an ERISA Partner.
13.3    Private Foundation Partners. Notwithstanding any provision of the
Agreement to the contrary, any Limited Partner that is, or whose equity
interests are at least partially owned by, a “private foundation” as described
in Section 509 of the Code (a “Private Foundation Partner”), may elect to
withdraw from the Partnership, or upon demand by the General Partner shall
withdraw from the Partnership, if either the Private Foundation Partner or the
General Partner shall obtain an opinion of counsel (which counsel shall be
reasonably acceptable to both the Private Foundation Partner and the General
Partner) to the effect that such withdrawal is necessary in order for the
Private Foundation Partner to avoid (a) excise taxes imposed by Subchapter A of
Chapter 42 of the Code (other than Sections 4940 and 4942 thereof), or (b) a
material breach of the fiduciary duties of its trustees under any federal or
state law applicable to private foundations or any rule or regulation adopted
thereunder by any agency, commission, or authority having jurisdiction. In the
event of the issuance of the opinion of counsel referred to in the preceding
sentence, the withdrawal of and disposition of the Private Foundation Partner’s
interest in the Partnership shall be governed by paragraph 13.1, as if the
Private Foundation Partner were an ERISA Partner.
13.4    Bank Holding Company Act Partners. Notwithstanding any provision of the
Agreement to the contrary, any Limited Partner that is subject to the BHC Act (a
“BHC Partner”), may elect to withdraw from the Partnership, or upon demand by
the General Partner shall withdraw from the Partnership, if the BHC Partner or
the General Partner shall obtain an opinion of counsel (which counsel shall be
reasonably acceptable to both the BHC Partner and the General Partner) to the
effect that the BHC Partner would be in violation of any provision of the BHC
Act, including any regulation, written interpretation or directive of any
governmental authority having regulatory authority over the BHC Partner, enacted
or promulgated after the date of formation of the Partnership, as a result of
the BHC Partner continuing as a Limited Partner. In the event of the issuance of
the opinion of counsel referred to in the preceding sentence, the




--------------------------------------------------------------------------------




withdrawal of and disposition of the BHC Partner’s interest in the Partnership
shall be governed by paragraph 13.1, as if the BHC Partner were an ERISA
Partner.




ARTICLE 14
CERTAIN DEFINITIONS
14.1    Accounting Period. Accounting Period shall refer to the period beginning
on the 1st day of January and ending on the 31st of December; provided, however,
that the General Partner may elect to commence a new Accounting Period on (i)
the date of any change in the Partners’ respective interests in the Profits or
Losses of the Partnership during such calendar year except on the first day
thereof, or (ii) any other date the General Partner shall determine. An
Accounting Period shall terminate immediately prior to the commencement of a new
Accounting Period (or if no new Accounting Period has been commenced, on
December 31) and the final Accounting Period shall terminate on the date the
Partnership shall terminate.
14.2    Adjusted Asset Value. The Adjusted Asset Value with respect to any asset
shall be the asset’s adjusted basis for federal income tax purposes, except as
follows:
(a)    The initial Adjusted Asset Value of any asset contributed by a Partner to
the Partnership shall be the gross fair market value of such asset at the time
of contribution, as determined by the contributing Partner and the Partnership.
(b)    In the discretion of the General Partner, the Adjusted Asset Values of
all Partnership assets may be adjusted to equal their respective gross fair
market values, as determined by the General Partner, and the resulting
unrealized profit or loss allocated to the Capital Accounts of the Partners
pursuant to Article 5, as of the following times: (i) upon distribution by the
Partnership to a Partner of more than a de minimis amount of Partnership assets,
unless all Partners receive simultaneous distributions of either undivided
interests in the distributed property or identical Partnership assets in
proportion to their interests in Partnership distributions as provided in
paragraphs 7.4 and 7.5 and (ii) the grant of an additional interest in the
Partnership to any new or existing Partner.
(c)    The Adjusted Asset Values of all Partnership assets shall be adjusted to
equal their respective gross fair market values, as determined by the General
Partner, and the resulting unrealized profit or loss allocated to the Capital
Accounts of the Partners pursuant to Article 5, as of the termination of the
Partnership either by expiration of the Partnership’s term or the occurrence of
an event described in paragraph 10.2.
14.3    Affiliate. An Affiliate of any Person shall mean any Person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by or is under common control with the Person specified or over which
the Person specified has direct or indirect investment control; provided,
however, the term “Affiliate” with respect to the General Partner and the
Management Company shall not include (i) any Person that is not engaged in the
day-to-day management or operations of the General Partner or the Management
Company, or (ii) any investment held by the Partnership.




--------------------------------------------------------------------------------




14.4    Capital Account. The Capital Account of each Partner shall consist of
its original capital contribution, (a) increased by any additional capital
contributions, its share of income or gain that is allocated to it pursuant to
this Agreement, and the amount of any Partnership liabilities that are assumed
by it or that are secured by any Partnership property distributed to it, and (b)
decreased by the amount of any distributions to or withdrawals by it, its share
of expense or loss that is allocated to it pursuant to this Agreement, and the
amount of any of its liabilities that are assumed by the Partnership or that are
secured by any property contributed by it to the Partnership. The foregoing
provision and the other provisions of this Agreement relating to the maintenance
of Capital Accounts are intended to comply with Treasury Regulation Section
1.704-1(b)(2)(iv), and shall be interpreted and applied in a manner consistent
with such Treasury Regulations. In the event the General Partner shall determine
that it is prudent to modify the manner in which the Capital Accounts, or any
debits or credits thereto, are computed in order to comply with such Treasury
Regulations, the General Partner may make such modification, provided that it is
not likely to have more than an insignificant effect on the total amounts
distributable to any Partner pursuant to Article 7 and Article 10.
14.5    Capital Commitment; Committed Capital. A Partner’s Capital Commitment
shall mean the amount that such Partner has agreed to contribute to the capital
of the Partnership as set forth in the books and records of the Partnership. The
Partnership’s Committed Capital shall equal the sum of the aggregate Capital
Commitments of all Partners.
14.6    Carry Percentage. Carry Percentage means, with respect to each Partner,
the percentage rate so designated on the General Partner’s acceptance page to
such Partner’s Subscription Agreement or as otherwise set forth in writing by
the General Partner; provided, that if no such rate is designated with respect
to a Partner, then such rate percentage shall be twenty percent (20%).
14.7    Code. The Code is the Internal Revenue Code of 1986, as amended from
time to time (or any corresponding provisions of succeeding law).
14.8    Deemed Gain or Deemed Loss. The Deemed Gain from any in kind
distribution of Securities shall be equal to the excess, if any, of the fair
market value of the Securities distributed (valued as of the date of
distribution in accordance with paragraph 12.1), over the aggregate Adjusted
Asset Value of the Securities distributed. The Deemed Loss from any in kind
distribution of Securities shall be equal to the excess, if any, of the
aggregate Adjusted Asset Value of the Securities distributed over the fair
market value of the Securities distributed (valued as of the date of
distribution in accordance with paragraph 12.1).
14.9    Fee Date. Fee Date shall mean each of the following dates each fiscal
year: January 1, April 1, July 1 and October 1, or the next business day
thereafter if any of the foregoing falls on a non-business day in a particular
fiscal year.
14.10    Final Closing Date. The Final Closing Date shall mean the final day
upon which the General Partner has admitted Limited Partners to the Partnership
pursuant to paragraph 3.2(b) (including any extensions of the period applicable
therein).
14.11    Idle Funds Income. Idle Funds Income shall mean all income received by
the Partnership from commercial paper, certificates of deposit, treasury bills,
and other money market investments with maturities of less than twelve (12)
months.




--------------------------------------------------------------------------------




14.12    Investment Period. The Investment Period shall mean the period
beginning on the date of the Initial Closing Date and terminating upon the sixth
anniversary of the Activation Date.
14.13    Management Fee Percentage. Management Fee Percentage means, with
respect to each Limited Partner, the percentage rate so designated on the
General Partner’s acceptance page to such Limited Partner’s Subscription
Agreement; provided, that if no such rate is designated with respect to a
Limited Partner, then such rate percentage shall be 0.625% (i.e., 2.50%
annually).
14.14    Marketable; Marketable Securities; Marketability. These terms shall
refer to Securities that are (a) traded on a national securities exchange, on
NASDAQ, or over the counter, and (i) freely transferable pursuant to either Rule
144 of the Securities Act (without being subject to any volume restrictions set
forth in Rule 144(e)) or Rule 145 of the Securities Act it being agreed that the
General Partner may assume that none of the Partners is an “affiliate” of the
issuer thereof as defined under Rule 144 of the Securities Act and (ii) not
subject to any underwriter “lock-up” or other contractual restrictions on
transferability, or (b) currently the subject of an effective Securities Act
registration statement.
14.15    Nonmarketable Securities. Nonmarketable Securities are all Securities
other than Marketable Securities.
14.16    Partnership Expenses. Partnership Expenses shall be those expenses
borne directly by the Partnership pursuant to paragraphs 6.2(b), (c) and (d).
14.17    Partnership Percentage. The Partnership Percentage for each Partner
shall be determined by dividing the amount of such Partner’s Capital Commitment
by the Committed Capital of the Partnership. The sum of the Partners’
Partnership Percentages shall be one hundred percent (100%).
14.18    Percentage in Interest; Majority in Interest. A specified fraction or
percentage in interest of the Partners or of the Limited Partners shall mean
partners or limited partners of the Partnership and the Parallel Funds whose
Capital Commitments, stated as a percentage of the aggregate Capital Commitments
of the Partnership and the Parallel Funds, equal or exceed the required fraction
or percentage in interest of all such Partners or Limited Partners (not subject
to any rounding); provided, however, that for purposes of determining the
foregoing, the partnership percentage share of each limited partner of the
Partnership and the Parallel Funds shall be equal to (a) its aggregate capital
commitment to the Partnership and the Parallel Funds, as applicable, divided by
(b) the sum of the aggregate committed capital of the Partnership and the
Parallel Funds. In addition, to the extent that a particular matter is
specifically applicable or unique to one (1) or more of the Partnership and the
Parallel Funds and not specifically applicable or unique to one or more of the
Partnership or the Parallel Funds, the capital commitments of all limited
partners to the entities to whom such matter is not specifically applicable or
unique shall be disregarded in such calculation but only with respect to that
particular matter. A Majority in Interest shall mean more than fifty percent
(50%) in interest. Any interest owned or controlled by the General Partner, an
Affiliate of the General Partner or any Defaulting Limited Partner shall not be
counted for purposes of any determination under this Agreement or in the
operating agreement of any applicable Parallel Fund of a particular percentage
in interest of the Limited Partners and the limited partners of the Parallel
Fund (as applicable) including, for the avoidance of doubt, the foregoing
determinations of percentages in interest.
14.19    Person. Person shall mean any individual, general partnership, limited
partnership, limited liability partnership, limited liability company,
corporation, unincorporated organization, joint venture, trust, business or
statutory trust, cooperative or association, governmental agency, or other
entity, whether




--------------------------------------------------------------------------------




domestic or foreign, and the heirs, executors, administrators, legal
representative, successors and assigns of such Person where the context so
permits.
14.20    Portfolio Company. Portfolio Company shall mean any corporation or
other business entity that is an issuer of Securities held by the Partnership.
Any corporation or other business entity in which the Partnership holds an
indirect beneficial ownership interest through a special purpose vehicle shall
also be considered a Portfolio Company for purposes of this Agreement.
14.21    Prime Rate. Prime Rate shall mean the annual rate of interest published
in the Wall Street Journal from time to time as the “Prime Rate” or a comparable
source selected by the General Partner in its reasonable discretion.
14.22    Principals. Principals shall refer to Richard Ressler and Mark Yung, as
well as each additional Person, if any, appointed by the General Partner as a
manager pursuant to the terms of its then controlling operating or other
definitive agreement.
14.23    Profit or Loss. Profit or Loss shall be an amount computed for each
Accounting Period as of the last day thereof that is equal to the Partnership’s
taxable income or loss for such Accounting Period, determined in accordance with
Section 703(a) of the Code (for this purpose, all items of income, gain, loss,
or deduction required to be stated separately pursuant to Code Section 703(a)(1)
shall be included in taxable income or loss), with the following adjustments:
(a)    Any income of the Partnership that is exempt from federal income tax and
not otherwise taken into account in computing Profit or Loss pursuant to this
paragraph shall be added to such taxable income or loss;
(b)    Any expenditures of the Partnership described in Code Section
705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(i) and not otherwise taken into
account in computing Profit or Loss pursuant to this paragraph shall be
subtracted from such taxable income or loss;
(c)    Gain or loss resulting from any disposition of a Partnership asset with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Adjusted Asset Value of the asset disposed
of rather than its adjusted tax basis;
(d)    The difference between the gross fair market value of all Partnership
assets and their respective Adjusted Asset Values shall be added to such taxable
income or loss in the circumstances described in paragraph 14.2;
(e)    Items which are specially allocated pursuant to paragraphs 3.2(c),
4.4(b)(v), 5.1(c), 5.1(d), 5.1(e), 5.3 and 5.4 shall not be taken into account
in computing Profit or Loss; and
(f)    The amount of any Deemed Gain or Deemed Loss on any Securities
distributed in kind shall be added to or subtracted from (as the case may be)
such taxable income or loss to the extent not taken into account under paragraph
14.23(d).
14.24    Securities. Securities shall mean securities of every kind and nature
and rights and options with respect thereto, including stock, notes, bonds,
debentures, options, evidences of indebtedness and other business interests of
every type, including partnerships, joint ventures, proprietorships and other
business entities.




--------------------------------------------------------------------------------




14.25    Securities Act. Securities Act shall mean the U.S. Securities Act of
1933, as amended.
14.26    Subscription Agreement. With respect to each Limited Partner, the
Subscription Agreement and Investor Questionnaire among such Limited Partner,
the Partnership and the General Partner effecting the purchase and sale of such
Limited Partner’s interest in the Partnership.
14.27    Treasury Regulations. Treasury Regulations shall mean the Income Tax
Regulations promulgated by the United States Department of Treasury under the
Code, as such Regulations may be amended from time to time (including
corresponding provisions of succeeding Regulations).


ARTICLE 15
OTHER PROVISIONS
15.1    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware as such law would be applied
to agreements among the residents of such state made and to be performed
entirely within such state.
15.2    Limitation of Liability of the Limited Partners. Except as required by
law, no Limited Partner shall be personally liable for the expenses, liabilities
or obligations of the Partnership. Notwithstanding the foregoing, each Limited
Partner shall be required to pay to the Partnership, at such times and subject
to the conditions set forth herein, all amounts that such Limited Partner has
agreed to pay in respect of its Capital Commitment and to deliver such other
amounts it is obligated to pay over to the Partnership pursuant to this
Agreement.
15.3    Exculpation. Neither the General Partner, the Management Company, the
tax matters partner or Partnership Representative, the members of the Advisory
Committee, and their respective officers, employees, principals, managers,
members, agents and affiliates (collectively, the “Covered Persons”) shall be
liable, responsible or accountable in damages or otherwise to any Partner or the
Partnership for honest mistakes of judgment, or for action or inaction, taken in
good faith and in the reasonable belief that such action or inaction was in, or
not opposed to, the best interest of the Partnership, or for losses due to such
mistakes, action, or inaction, or to the negligence, dishonesty, or bad faith of
any employee, broker, or other agent of the Partnership, provided that such
employee, broker, or agent was selected and monitored with reasonable care. To
the fullest extent permitted by law, no Covered Person shall be liable to the
Partnership or any Partner with respect to any action or omission taken or
suffered by any of them in good faith if such action or omission is taken or
suffered in reliance upon and in accordance with the opinion or advice of legal
counsel (as to matters of law), or of accountants (as to matters of accounting),
or of investment bankers, accounting firms, or other appraisers (as to matters
of valuation), provided that any such professional or firm is selected and
monitored with reasonable care. Notwithstanding any of the foregoing to the
contrary, the provisions of this paragraph 15.3 and the immediately following
paragraph shall not be construed so as to relieve (or attempt to relieve) any
Covered Person of any liability by reason of such Covered Person’s commission of
gross negligence, willful misconduct, recklessness or willful and material
breach of the Agreement that results in a material adverse effect to the Limited
Partners; provided that members of the Advisory Committee, the Limited Partners
of which such Persons are representatives, and any liquidator other than the
General Partner shall be entitled to the benefit of exculpation under this
paragraph 15.3 so long as such Person acted in good faith. Notwithstanding any
other provision of this Agreement, to the extent that, at law or in equity, a
Partner has duties (including




--------------------------------------------------------------------------------




fiduciary duties) and liabilities relating thereto to the Partnership, any
Partner or any other Person bound by this Agreement, such Partner acting under
this Agreement shall not be liable to the Partnership, any Partner or any other
Person bound by this Agreement for breach of fiduciary duty for its good faith
reliance on the provisions of this Agreement, and the provisions of this
Agreement, to the extent that they restrict or eliminate the duties (including
fiduciary duties) and liabilities (by specifying a duty of care or otherwise) of
any Covered Person to the Partnership or any Partner otherwise existing at law
or in equity or otherwise, are agreed by the Partners to replace such duties and
liabilities of such Covered Person.


15.4    Indemnification.
(a)    The Partnership agrees to indemnify, out of the assets of the Partnership
only (including the proceeds of liability insurance and any amounts that the
Partners may be required to contribute pursuant to paragraph 4.2), the General
Partner, the Management Company, the tax matters partner, the Partnership
Representative, the members of the Advisory Committee, and unless otherwise
determined by the General Partner, their respective officers, employees,
principals, managers, members, agents and Affiliates (the “Indemnified Parties”)
to the fullest extent permitted by law and to save and hold them harmless from
and in respect of all (i) fees, costs, and expenses, including reasonable legal
fees, paid in connection with or resulting from any claim, action, suit,
controversy, dispute, judgment, demand or proceeding against the Indemnified
Parties that arise out of or in any way relate to the Partnership, its
properties, business, or affairs, or any other enterprise for which such
Indemnified Party is or was serving, as a director, officer, employee or
otherwise, at the request of the Partnership and (ii) such claims, actions,
suits, controversies, disputes, judgments, demands and proceedings and any
losses, damages or liabilities resulting from such claims, actions, suits,
controversies, disputes, judgments, demands, and proceedings, including amounts
paid in settlement or compromise of any such claim, action, suit, controversy,
dispute, judgment, demand and proceeding; provided, that such Indemnified Party
acted in good faith and in the reasonable belief that such Indemnified Party’s
action or inaction was in, or not opposed to, the best interest of the
Partnership; and provided further, that this indemnity shall not extend (except
in the case of members of the Advisory Committee or their constituent Limited
Partners, who need only have acted in good faith in order to receive the benefit
of indemnification under this paragraph 15.4) to any conduct which constitutes
gross negligence, willful misconduct, recklessness or willful and material
breach of the Agreement that results in a material adverse effect to the Limited
Partners. Notwithstanding any of the foregoing, in no event shall the
Partnership indemnify or advance fees and expenses for any “Internal Disputes”.
For purposes of this paragraph 15.4, “Internal Dispute” shall refer to claims,
actions and demands in which: (x) the General Partner or any of its Affiliates
(including for this purpose, the General Partner’s members and managers) are
pursuing a claim, action or demand solely against the General Partner or any of
its Affiliates (including for this purpose the General Partner’s members and
managers); and (y) neither the Partnership, nor any Parallel Fund, is a
plaintiff or defendant in such claim, action or demand (or will, or could
reasonably be expected to, receive any monetary benefit from the outcome of such
proceeding).
(b)    At the election of the General Partner, expenses incurred by any
Indemnified Party in defending a claim or proceeding covered by this paragraph
15.4 may, to the fullest extent permitted by law, be paid by the Partnership in
advance of the final disposition of such claim or proceeding, provided the
Indemnified Party undertakes in writing to repay such amount to the extent it is
ultimately determined that such Indemnified Party was not entitled to be
indemnified.




--------------------------------------------------------------------------------




(c)    At its election, the General Partner may cause the Partnership to
purchase and maintain insurance, at the expense of the Partnership and to the
extent available, for the protection of any Indemnified Party or potential
Indemnified Party against any liability incurred in any capacity which results
in such Person being an Indemnified Party (provided that such Person is serving
in such capacity at the request of the Partnership or the General Partner),
whether or not the Partnership has the power to indemnify such Person against
such liability. The General Partner may purchase and maintain insurance on
behalf of and at the expense of the Partnership for the protection of any
officer, director, manager, employee or other agent of any other organization in
which the Partnership directly or indirectly owns an interest or of which the
Partnership is a creditor against similar liabilities, whether or not the
Partnership has the power to indemnify any Person against such liabilities.
(d)    The provisions of this paragraph 15.4 shall remain in effect as to each
Indemnified Party whether or not such Indemnified Party continues to serve in
the capacity that entitled such Person to be indemnified. The foregoing right of
indemnification shall inure to the benefit of the executors, administrators,
personal representatives, successors or assigns of each such Indemnified Party.
(e)    The rights to indemnification and advancement of expenses conferred in
this paragraph 15.4 shall not be exclusive and shall be in addition to any
rights to which any Indemnified Party may otherwise be entitled or hereafter
acquire under any law, statute, rule, regulation, charter document, by-law,
contract or agreement.
(f)    The General Partner may make, execute, record and file on its own behalf
and on behalf of the Partnership all instruments and other documents (including
one or more separate indemnification agreements between the Partnership and
individual Indemnified Parties or Covered Persons) that the General Partner
deems necessary or appropriate in order to extend the benefit of the provisions
of this paragraph 15.4 to the Indemnified Parties and Covered Persons; provided
that, such other instruments and documents authorized hereunder shall be on the
same terms as provided for in this paragraph 15.4 except as otherwise may be
required by applicable law.
(g)    The Partners intend that, to the maximum extent provided by law, as
between (1) Portfolio Companies, (2) the Partnership, and (3) the General
Partner or the Management Company (or an Affiliate thereof), this paragraph
15.4(g) shall be interpreted to reflect an ordering of liability for potentially
overlapping or duplicative indemnification payments as follows: first, any
applicable Portfolio Company shall have primary liability; second, the
Partnership and any Successor Fund (if applicable) shall have secondary
liability; and third, the General Partner, the Management Company and/or its
Affiliates shall be liable only after exhausting all available indemnification
and/or insurance resources of the applicable Portfolio Company and the
Partnership. The possibility that an Indemnified Party may receive
indemnification payments from a Portfolio Company shall not restrict the
Partnership from making payments under this paragraph 15.4(g) to an Indemnified
Party that is otherwise eligible for such payments, but such payments by the
Partnership are not intended to relieve any Portfolio Company from liability
that it would otherwise have to make indemnification payments to such
Indemnified Party. If an Indemnified Party that has received indemnification
payments from the Partnership actually receives indemnification payments from a
Portfolio Company or under any insurance policy for the same damages, such
Indemnified Party shall repay the Partnership as soon as practicable to the
extent of such duplicative payments. Indemnification payments (if any) made to
an Indemnified Party by the General Partner or the Management Company (or an
Affiliate thereof) in respect of damages for which (and to the extent) such
Indemnified Party is otherwise eligible for payments from the Partnership under
this




--------------------------------------------------------------------------------




paragraph 15.4 and/or any Successor Fund under the limited partnership agreement
or other governing agreement of such Successor Fund shall not relieve the
Partnership and/or any Successor Fund from its obligation to such Indemnified
Party and/or the General Partner or the Management Company (or any Affiliate
thereof), as applicable, for such payments (and the General Partner and the
Management Company shall not be required to provide any indemnification payments
until the Partnership’s or any Successor Fund’s obligation to provide such
benefits has been exhausted). To the extent that the Partnership is required to
provide such indemnification payments pursuant to the terms of this Agreement,
it hereby waives and releases the General Partner and the Management Company and
their respective Affiliates (other than the Partnership and any Successor
Funds), from any claims for contribution, subrogation or any other recovery of
any kind in respect of indemnification payments paid by the Partnership. As used
in this paragraph 15.4, “indemnification payments” made or to be made by a
Portfolio Company shall be deemed to include (i) advancement of expenses with
regard to indemnification obligations, (ii) payments made or to be made by any
successor to the indemnification obligations of such Portfolio Company and (iii)
payments made or to be made by or on behalf of such Portfolio Company (or such
successor) pursuant to an insurance policy or similar arrangement.
15.5    Arbitration.
(a)    Except as otherwise agreed to in writing by the General Partner, any
claim, dispute, or controversy of whatever nature arising out of or relating to
this Agreement, including, without limitation, any action or claim based on
tort, contract, or statute (including any claims of breach), or concerning the
interpretation, effect, termination, validity, performance and/or breach of this
Agreement (“Claim”), shall be resolved by final and binding arbitration
(“Arbitration”) before three arbitrators (“Arbitrator”) selected from and
administered by JAMS, Inc. (the “Administrator”) in accordance with its then
existing arbitration rules or procedures regarding commercial or business
disputes. The arbitration shall be held in Los Angeles, California.
(b)    Depositions may be taken and full discovery may be obtained in any
arbitration commenced under this provision.
(c)    The Arbitrator shall, within fifteen (15) calendar days after the
conclusion of the Arbitration hearing, issue a written award and statement of
decision describing the essential findings and conclusions on which the award is
based, including the calculation of any damages awarded. The Arbitrator shall be
authorized to award compensatory damages, but shall not be authorized (i) to
award non-economic damages, such as for emotional distress, pain and suffering
or loss of consortium, (ii) to award punitive damages, or (iii) to reform,
modify or materially change this Agreement or any other agreements contemplated
hereunder; provided, however, that the damage limitations described in parts (i)
and (ii) of this sentence will not apply if such damages are statutorily
imposed. The Arbitrator also shall be authorized to grant any temporary,
preliminary or permanent equitable remedy or relief he deems just and equitable
and within the scope of this Agreement, including, without limitation, an
injunction or order for specific performance.
(d)    Each party shall bear its own attorney’s fees, costs, and disbursements
arising out of the arbitration, and shall pay an equal share of the fees and
costs of the Administrator and the Arbitrator; provided, however, that the
Arbitrator shall be authorized to determine whether a party is substantially the
prevailing party, and if so, to award to that substantially prevailing party
reimbursement for its reasonable attorneys’ fees, costs and disbursements
(including, for example, expert witness fees and expenses,




--------------------------------------------------------------------------------




photocopy charges, travel expenses, etc.), and/or the fees and costs of the
Administrator and the Arbitrator. Absent the filing of an application to correct
or vacate the arbitration award under Title 10 of the Delaware Code sections
5713 through 5717, each party shall fully perform and satisfy the arbitration
award within fifteen (15) days of the service of the award.
(e)    BY AGREEING TO THIS BINDING ARBITRATION PROVISION, THE PARTIES UNDERSTAND
THAT, EXCEPT AS OTHERWISE AGREED TO IN WRITING BY THE GENERAL PARTNER, THEY ARE
WAIVING CERTAIN RIGHTS AND PROTECTIONS WHICH MAY OTHERWISE BE AVAILABLE IF A
CLAIM BETWEEN THE PARTIES WERE DETERMINED BY LITIGATION IN COURT, INCLUDING,
WITHOUT LIMITATION, THE RIGHT TO SEEK OR OBTAIN CERTAIN TYPES OF DAMAGES
PRECLUDED BY THIS PARAGRAPH 15.5, THE RIGHT TO A JURY TRIAL, CERTAIN RIGHTS OF
APPEAL, AND A RIGHT TO INVOKE FORMAL RULES OF PROCEDURE AND EVIDENCE.
(f)    This paragraph 15.5 shall be construed to the maximum extent possible to
comply with the laws of the State of Delaware, including, to the extent
applicable, the Uniform Arbitration Act (10 Del. C. § 5701 et seq.) (the
“Delaware Arbitration Act”). If, nevertheless, it shall be determined by a court
of competent jurisdiction that any provision or wording of this paragraph 15.5
shall be invalid or unenforceable under the Delaware Arbitration Act, to the
extent applicable, or other applicable law, such invalidity shall not invalidate
all of this paragraph 15.5. In that case, this paragraph 15.5 shall be construed
so as to limit any term or provision so as to make it valid or enforceable
within the requirements of the Delaware Arbitration Act or other applicable law,
and, in the event such term or provision cannot be so limited, this paragraph
15.5 shall be construed to omit such invalid or unenforceable provision.
15.6    Execution and Filing of Documents. This Agreement may be executed in two
(2) or more counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument. Delivery of an
executed signature page of this Agreement by facsimile, DocuSign or by
electronic mail in portable document format (PDF) will be effective as delivery
of a manually executed signature page of this Agreement.
15.7    Other Instruments and Acts. The Partners shall use commercially
reasonable efforts to execute any other instruments or perform any other acts
that are or may be reasonably necessary to effectuate and carry on the limited
partnership created by this Agreement.
15.8    Binding Agreement. This Agreement shall be binding upon the transferees,
successors, assigns, and legal representatives of the Partners.
15.9    Notices; Electronic Transmission of Reports. Any notice or other
communication that one Partner desires to give to another Partner shall be in
writing, and shall be deemed effectively given: (a) upon Personal delivery to
the Partner to be notified, (b) when sent by confirmed electronic mail or
facsimile if sent during normal business hours of the recipient, if not, then on
the next business day, (c) three (3) days after having been sent by registered
or certified mail, return receipt requested, postage prepaid, or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt. All communications shall be
addressed to the other Partner at the address shown in the books and records of
the Partnership or at such other address as a Partner may designate by ten (10)
days’ advance written notice to the other Partners. In addition to the
provisions in paragraph




--------------------------------------------------------------------------------




11.7, the General Partner shall be entitled to transmit to Limited Partners by
email the reports required by paragraphs 11.3, 11.4 and 11.5.
15.10    Power of Attorney. By signing this Agreement, each Limited Partner
designates and appoints the General Partner its true and lawful representative
and attorney-in-fact, in its name, place, and stead to make, execute, sign,
acknowledge, deliver or file the Certificate of Limited Partnership and any
amendment thereto and such other instruments, documents, or certificates that
may from time to time be required of the Partnership by the laws of the United
States of America, the laws of the state of the Partnership’s formation, or any
other state in which the Partnership shall conduct its affairs in order to
qualify or otherwise enable the Partnership to conduct its affairs in such
jurisdictions. Such attorney is not hereby granted any authority on behalf of
the Limited Partners to amend this Agreement except that as attorney for each of
the Limited Partners, the General Partner shall have the authority to amend this
Agreement and the Certificate of Limited Partnership (and to execute any
amendment to the Agreement or the Certificate of Limited Partnership on behalf
of itself and as attorney-in-fact for each of the Limited Partners) as may be
required to effect:
(a)    Admission of additional Partners pursuant to Article 3;
(b)    Additional capital commitments pursuant to Article 4;
(c)    Transfers of Limited Partner interests pursuant to Article 9; and
(d)    Any other amendments of this Agreement adopted in accordance with
paragraph 15.11 or the Certificate of Limited Partnership of the Partnership
contemplated by this Agreement including, without limitation, amendments
reflecting any action of the Partners duly taken pursuant to this Agreement
whether or not such Partner voted in favor of or otherwise approved such action.
The foregoing grant of authority (i) is a special power of attorney coupled with
an interest in favor of the General Partner and as such shall be irrevocable and
shall survive the death or disability of a Partner that is a natural Person or
the merger, dissolution or other termination of the existence of a Partner that
is a corporation, association, partnership, limited liability company or trust,
and (ii) shall survive the assignment by the Partner of the whole or any portion
of its interest, except that where the assignee of the whole thereof has
furnished a power of attorney, this power of attorney shall survive such
assignment for the sole purpose of enabling the General Partner to execute,
acknowledge and file any instrument necessary to effect any permitted
substitution of the assignee for the assignor as a Partner and shall thereafter
terminate. Notwithstanding the foregoing, this power of attorney and the power
of attorney granted in paragraphs 4.4(c) and 8.3(c)(ii) granted by each Limited
Partner shall expire as to such Partner immediately after the dissolution of the
Partnership or the amendment of the Partnership’s books and records to reflect
the complete withdrawal of such Partner as a Partner of the Partnership. The
execution of this power of attorney is not intended to, and does not, revoke any
prior powers of attorney executed by each such Limited Partner. This power of
attorney is not intended to, and shall not, be revoked by any subsequent power
of attorney each such Limited Partner may execute. This power of attorney shall
be governed by and construed in accordance with the internal laws of the State
of Delaware.
15.11    Amendment.
(a)    Except as provided by clauses (a) – (c) of paragraph 15.10 and subject to
paragraph 15.11(b), this Agreement may be amended only with the written consent
of the General Partner and a Majority in Interest of the Limited Partners.
Notwithstanding the foregoing, the General Partner may amend this




--------------------------------------------------------------------------------




Agreement without the consent of any of the other Partners to reflect changes
validly made in the membership of the Partnership and the capital contributions
of the Partners.
(b)    Notwithstanding paragraph 15.11(a), (i) no amendment to the provisions of
Article 13 may be made without the consent of each ERISA Partner, Governmental
Plan Partner, Private Foundation Partner or BHC Partner who may be adversely
affected by such amendment and (ii) no amendment may modify any provision
regarding the limited liability of the Limited Partners without the consent of
all of the Partners.
(c)    Notwithstanding paragraphs 15.11(a) and (b), no amendment of this
Agreement may (i) modify any provision requiring the consent of more than a
Majority in Interest of the Limited Partners without the consent of such higher
Percentage in Interest, (ii) increase any Partner’s Capital Commitment or any
Partner’s obligations or liabilities under this Agreement, unless such Partner
has expressly consented in writing to such amendment, (iii) (1) modify the
method of making Partnership allocations or distributions, modify the method of
determining the Partnership Percentage of any Partner, reduce any Partner’s
Capital Account, modify any provision of this Agreement pertaining to
limitations on liability of the Limited Partners, or (2) change the restrictions
contained in this paragraph 15.11(c), unless each Partner materially adversely
affected thereby in a manner materially different than the other Partners has
expressly consented in writing to such amendment, or (iv) modify the number of
Advisory Committee members pursuant to paragraph 12.2 without the consent of the
Advisory Committee.
(d)    The Partnership’s or General Partner’s (or its managers’, members’ or
employees’) noncompliance with any provision hereof in any single transaction or
event may be waived prospectively or retroactively in writing by the same
Percentage in Interest of the Limited Partners that would be required to amend
such provision pursuant to paragraphs 15.11(a), (b) or (c). No waiver shall be
deemed a waiver of any subsequent event of noncompliance except to the extent
expressly provided in such waiver.
15.12    Entire Agreement. This Agreement constitutes the full, complete and
final agreement of the Partners and supersedes all prior agreements between the
Partners with respect to the Partnership. Notwithstanding the provisions of this
Agreement, including paragraph 15.11, or of any Subscription Agreement, it is
hereby acknowledged and agreed that the General Partner on its own behalf or on
behalf of the Partnership, without the approval of any Limited Partner or any
other Person, may enter into a side letter or similar agreement to or with a
Limited Partner that has the effect of establishing rights under, or altering or
supplementing the terms of, this Agreement or of any Subscription Agreement. The
parties hereto agree that any terms contained in a side letter or similar
agreement to or with a Limited Partner shall govern with respect to such Limited
Partner notwithstanding the provisions of this Agreement or of any Subscription
Agreement.
15.13    Titles; Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and shall not be considered in the interpretation of
this Agreement.
15.14    Partnership Name. The Limited Partners acknowledge that the Partnership
is using the name pursuant to a limited grant of the right to use the name from
the Management Company, which right may be terminated during the term of the
Partnership, that the name of the Partnership may be changed without the consent
of the Limited Partners and that the Limited Partners have no rights to, or
interest in, the name of the Partnership, any intellectual property associated
therewith or any goodwill derived therefrom. No




--------------------------------------------------------------------------------




value shall be placed upon the name or the goodwill attached to it for the
purpose of determining the value of any Partner’s Capital Account or interest in
the Partnership.
15.15    Confidentiality.
(a)    This Agreement, the offering documents of the Partnership, any
Subscription Agreement, and all financial statements, tax reports, portfolio
valuations, reviews or analyses of potential or actual investments, reports or
other materials and all other documents and information concerning the affairs
of the Partnership and its investments, including, without limitation,
information about the Portfolio Companies (collectively, the “Confidential
Information”), that any Limited Partner may receive or that may be disclosed,
distributed or disseminated (whether in writing, orally, electronically or by
other means) to any Limited Partner or its representatives, including
Confidential Information disclosed to members of the Advisory Committee,
pursuant to or in accordance with this Agreement, or otherwise as a result of
its ownership of an interest in the Partnership, constitute proprietary and
confidential information about the Partnership, the General Partner, their
respective Affiliates and the Portfolio Companies (the “Affected Parties”). Each
Limited Partner acknowledges and agrees that the Affected Parties derive
independent economic value from the Confidential Information not being generally
known and that the Confidential Information is the subject of reasonable efforts
to maintain its secrecy. Each Limited Partner further acknowledges and agrees
that the Confidential Information is a trade secret, the disclosure of which is
likely to cause substantial and irreparable competitive harm to the Affected
Parties or their respective businesses.
(b)    Each Limited Partner agrees to hold all Confidential Information in
confidence, and not to disclose any Confidential Information to any third party
without the prior written consent of the General Partner. Notwithstanding the
preceding sentence, each Limited Partner may disclose such Confidential
Information: (i) to its officers, directors, trustees, equity owners,
wholly-owned subsidiaries, Affiliates, employees and outside experts (including
but not limited to its attorneys, accountants, investment advisers, auditors and
representatives) on a “need to know” basis, so long as such Persons are bound by
similar duties of confidentiality to the Partnership as such Limited Partner,
and so long as such Limited Partner shall remain liable for any breach of this
paragraph 15.15 by such Persons; (ii) to the extent that such information is
required to be disclosed by applicable law in connection with any governmental,
administrative or regulatory proceeding or filing (including any inspection or
examination or any disclosure necessary in connection with a request for
information made under a state or federal freedom of information act or similar
law), after reasonable prior written notice to the General Partner (except where
such notice is expressly prohibited by law); (iii) to the extent that the
information provided by the Partnership is otherwise available in the public
domain in the absence of any improper or unlawful action on the part of such
Partner; or (iv) to other Limited Partners. Any Limited Partner seeking to make
disclosure in reliance on the foregoing clause (ii) above, such Limited Partner
shall use its commercially reasonable efforts to claim any relevant exception
under such laws or obligations which would prevent or limit public disclosure of
the Confidential Information and provide the General Partner immediate notice
upon the Limited Partner’s receipt of a request for disclosure of any
Confidential Information pursuant to such laws or obligations.
(c)    Each Limited Partner also agrees that any document constituting or
containing, or any other embodiment of, any Confidential Information shall be
returned to the Partnership upon the General Partner’s request. Notwithstanding
any provision of this Agreement to the contrary, the General Partner may
withhold disclosure of any Confidential Information (other than this Agreement
or tax reports) to any




--------------------------------------------------------------------------------




particular Limited Partner if the General Partner reasonably determines that the
disclosure of such Confidential Information to such Limited Partner may result
in the general public gaining access to such Confidential Information or that
such disclosure is not in the best interests of the Partnership or its
investments; provided, however, that to the extent that any information is not
delivered to a Limited Partner based on the General Partner’s exercise of its
discretion under this sentence, such information shall be made available for
review, but not copying, during regular business hours at a location mutually
determined by the General Partner and such Limited Partner. In no event shall a
Limited Partner be denied access to information deliverable pursuant to
paragraph 11.5 of this Agreement. The Limited Partners acknowledge and agree
that: (1) the Partnership, the General Partner and their respective Affiliates
may acquire confidential information related to third parties (e.g., Portfolio
Companies) that pursuant to fiduciary, contractual, legal or similar obligations
may not be disclosed to the Limited Partners without violating such obligations;
and (2) neither the Partnership, the General Partner nor their respective
Affiliates shall be in breach of any duty under this Agreement or the Act in
consequence of acquiring, holding or failing to disclose Confidential
Information to a Limited Partner so long as such obligations were undertaken in
good faith.
(d)    In addition, with respect to each Limited Partner that is subject to any
“freedom of information,” “sunshine” or other law, rule or regulation that
imposes upon such Limited Partner an obligation to make information available to
the public (a “FOIA Limited Partner”), the Partnership hereby requests
confidential treatment of the Confidential Information, and such Limited Partner
shall use commercially reasonable efforts to take such action as necessary for
such Confidential Information to be exempt from disclosure, to the maximum
extent permitted under such law, rule or regulation. Notwithstanding anything
contained in this paragraph 15.15 to the contrary, each FOIA Limited Partner may
publicly disclose the following: (i) the FOIA Limited Partner’s status as a
Limited Partner of the Partnership, (ii) the amount of such FOIA Limited
Partner’s Capital Commitment, (iii) the total amount of such FOIA Limited
Partner’s Capital Commitment that has been drawn down pursuant to capital calls,
(iv) the total amount of distributions received by the FOIA Limited Partner from
the Partnership, and (v) the FOIA Limited Partner’s net internal rate of return
with respect to the Partnership’s performance as prepared by such FOIA Limited
Partner; provided that any disclosure of the FOIA Limited Partner’s net internal
rate of return shall state expressly or be accompanied by a statement that such
information has been prepared by the FOIA Limited Partner and not the
Partnership, the General Partner or any Affiliate thereof (collectively, the
“Fund Level Information”). Only with respect to FOIA Limited Partners, for
purposes of this paragraph 15.15, Confidential Information shall be deemed not
to include Fund Level Information.
(e)    In addition, with respect to each Limited Partner that is a “fund of
funds” or a similar pooled investment vehicle (but specifically excluding any
pension, retirement or similar benefit plan) (a “Pooled Vehicle Partner”), the
Pooled Vehicle Partner shall be permitted to make disclosure to its direct
equity owners (expressly excluding permission to make disclosure to any indirect
or other beneficial owners) that are subject to a written confidentiality
agreement or obligation that provides a degree of protection to the Partnership
comparable to that provided in this paragraph 15.15 of solely the following
Confidential Information: (i) the Pooled Vehicle Partner’s status as a Limited
Partner of the Partnership, (ii) the amount of such Pooled Vehicle Partner’s
Capital Commitment, (iii) the total amount of such Pooled Vehicle Partner’s
Capital Commitment that has been drawn down pursuant to capital calls, (iv) the
total amount of distributions received by the Pooled Vehicle Partner from the
Partnership, (v) the Pooled Vehicle Partner’s net internal rate of return with
respect to the Partnership’s performance as prepared by such Pooled Vehicle
Partner; provided that any disclosure of the Pooled Vehicle Partner’s net
internal rate




--------------------------------------------------------------------------------




of return shall state expressly or be accompanied by a statement that such
information has been prepared by the Pooled Vehicle Partner and not the
Partnership, the General Partner or any Affiliate thereof, (vi) the net asset
value of the Pooled Vehicle Partner’s interest in the Partnership (both cost and
market value), (vii) such ratios and performance information calculated by the
Pooled Vehicle Partner using the information in clauses (ii) through (vi) above,
including the ratio of net asset value plus distributions to contributions
(i.e., the “multiple”); provided that any disclosure of such ratios and
performance information shall state expressly or be accompanied by a statement
that such information has been prepared by the Pooled Vehicle Partner and not
the Partnership, the General Partner or any Affiliate thereof, (viii) quarterly
and annual reports summarizing the status of the Pooled Vehicle Partner’s
investment in the Partnership (without disclosure of any information concerning
a Portfolio Company, other than the name of such Portfolio Company, a
description of the business of such Portfolio Company and information regarding
the industry and geographic location of such Portfolio Company, the
Partnership’s cost basis in each such Portfolio Company, the Partnership’s carry
value of each investment in such Portfolio Company and, upon liquidity of any
such Portfolio Company, the Partnership’s rate of return related to such
investment (the “Portfolio Confidential Information”)), (ix) the name and
address of the Partnership, the General Partner and the Principals, and (x) a
description of the Partnership’s investment focus; provided, however, that no
Pooled Vehicle Partner may provide Portfolio Confidential Information to an
equity owner of such Pooled Vehicle Partner that would be a FOIA Limited Partner
of the Partnership if such equity owner of the Pooled Vehicle Partner were a
Limited Partner of the Partnership; other than the Fund Level Information that
the Pooled Vehicle Partner would be able to disclose if it were a FOIA Limited
Partner, if the General Partner reasonably determines that the disclosure of
such information may result in the general public gaining access to such
information or that such disclosure is not in the best interests of the
Partnership or its investments; provided, further, that to the extent that any
information is not delivered to such equity owner based on the General Partner’s
exercise of discretion under this sentence, the Limited Partner may make such
information available for review, but not copying, by such equity owner.
(f)    Each Limited Partner agrees to notify such Limited Partner’s attorneys,
accountants and other similar advisers about their obligations in connection
with this paragraph 15.15 and will further cause such advisers to abide by the
aforesaid provisions of this paragraph 15.15. Notwithstanding the foregoing, no
Limited Partner shall be liable to the Partnership for any breach of this
paragraph 15.15 by any adviser of such Limited Partner if the adviser is bound
by an obligation to keep such Confidential Information confidential and such
Limited Partner agrees to enforce such obligation.
15.16    Liability for Third Party Reports. In no event shall the Partnership or
the General Partner, or any of their respective Affiliates, have any liability
to any Partner with respect to any information disseminated to any such Partner,
where such information originated from any third party, including without
limitation, any entity in which the Partnership has made an investment.
15.17    Anti-Money Laundering. Notwithstanding any other provision of this
Agreement, the General Partner, in its own name and on behalf of the
Partnership, shall be authorized without the consent of any Person, including
any other Partner, to take such action as it determines in its sole discretion
to be necessary or advisable to comply with any anti-money laundering or
anti-terrorist laws, rules, regulations, directives or special measures,
including the actions contemplated in any Subscription Agreement related to the
Partnership.
15.18    Partnership Legal Matters. Each Partner hereby agrees and acknowledges
that:




--------------------------------------------------------------------------------




(a)    Cooley LLP (“Cooley”) has been retained as legal counsel by the General
Partner in connection with the formation of the Partnership and the offering of
Limited Partner interests and in such capacity has provided legal services to
the General Partner and the Partnership. The General Partner expects to retain
Cooley to provide legal services to the General Partner and the Partnership in
connection with the management and operation of the Partnership.
(b)    Cooley is not and will not represent the Limited Partners in connection
with the formation of the Partnership, the offering of limited partner
interests, the management and operation of the Partnership, or any dispute that
may arise between the Limited Partners on the one hand and the General Partner
and the Partnership on the other (the “Partnership Legal Matters”).
(c)    Each Limited Partner will, if it wishes counsel on a Partnership Legal
Matter, retain its own independent counsel with respect thereto and, except as
otherwise specifically provided by this Agreement, will pay all fees and
expenses of such independent counsel.
[THE BALANCE OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]


































 
IN WITNESS WHEREOF, the Partners have executed this Agreement as of the date
first written above.




--------------------------------------------------------------------------------




GENERAL PARTNER:                    LIMITED PARTNER:
        
OCV I GP, LLC                         j2 Global, Inc.    ____________
(Print name of investing entity)
By: /s/ Mark Yung______________             By: /s/ Scott Turicchi_______    
Principal                 (signature)
Name: Scott Turicchi________    
(print name)
Title: President and Chief Financial Officer    




THE SECURITIES EVIDENCED BY THIS PARTNERSHIP AGREEMENT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED,
ASSIGNED OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT COVERING SUCH SECURITIES OR THE GENERAL PARTNER RECEIVES AN
OPINION OF COUNSEL FOR THE HOLDER OF THESE SECURITIES REASONABLY SATISFACTORY TO
THE GENERAL PARTNER, STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR
HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY
REQUIREMENTS OF THE 1933 ACT.
 






















